Exhibit 10.44
ROYALTY PURCHASE AND SALE AGREEMENT
Between
BARRICK GOLD CORPORATION
- and -
ROYAL GOLD, INC.
July 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 Gender, Number and Other Terms
    8  
1.3 Sections and Headings
    9  
1.4 Statutes
    9  
1.5 Contra Preferentum
    9  
1.6 Currency
    9  
1.7 Applicable Law and Attornment
    9  
1.8 Schedules
    10  
1.9 References to Whole Agreement
    10  
1.10 Knowledge
    10  
 
       
ARTICLE 2 PURCHASE AND SALE OF PURCHASED ROYALTIES
    11  
 
       
2.1 Purchase and Sale
    11  
2.2 Consideration Price and Purchase Price
    11  
2.3 Further Details of Purchases and Sales
    11  
2.4 Payment
    12  
2.5 Purchase Price and Consideration Price Allocation
    12  
2.6 Allan Mine and Golden Bear Royalties
    13  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    13  
 
       
3.1 General Representations and Warranties of Purchaser
    13  
3.2 Representations and Warranties of Purchaser Pertaining to the Consideration
Royalties
    15  
3.3 Disclaimer of Purchaser and Due Diligence
    18  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BARRICK
    18  
 
       
4.1 General Representations and Warranties of Barrick
    18  
4.2 Representations and Warranties of Barrick Pertaining to the Purchased
Royalties
    19  
4.3 Disclosure Qualification
    22  
4.4 Disclaimer of Barrick and Due Diligence
    22  
 
       
ARTICLE 5 COVENANTS
    23  
 
       
5.1 Operations Until Closing by Barrick
    23  
5.2 Operations until Closing by Purchaser
    24  
5.3 Third Party Consents; Split Contracts
    25  
5.4 Consent Not Received By Closing
    26  
5.5 Third Party Purchase Rights
    27  
5.6 No Reduction in Purchase Price
    29  
5.7 Notice to Operators
    29  
5.8 Barrick Covenants
    30  
5.9 Purchaser Covenants
    31  
5.10 FIRB Notice
    31  
5.11 Mutual Covenants
    32  
5.12 Performance by Affiliates
    32  
5.13 Books and Records
    32  
5.14 Transfer of Certain TPPR Royalties
    33  
 
       
ARTICLE 6 CONDITIONS OF CLOSING
    34    
6.1 Conditions of Closing in Favour of Barrick
    34  

 



--------------------------------------------------------------------------------



 



         
6.2 Conditions of Closing in Favour of Purchaser
    35  
 
       
ARTICLE 7 CLOSING ARRANGEMENTS
    37    
7.1 Date and Place of Closing
    37  
7.2 Purchaser’s Closing Deliveries
    37  
7.3 Barrick’s Closing Deliveries
    38  
7.4 Concurrent Delivery
    39  
7.5 Post Closing Deliveries and Payments
    39  
7.6 Payments Received on Purchased Royalties
    42  
7.7 Payments Received on Consideration Royalties
    42  
7.8 Further Assurances
    43  
 
       
ARTICLE 8 RESPONSIBILITY FOR OBLIGATIONS AND LIABILITIES
    43  
 
       
8.1 Assumption and Retention of Liabilities
    43  
8.2 Payment of Taxes on Sale and Transfer
    44  
 
       
ARTICLE 9 SURVIVAL OF REPRESENTATIONS AND INDEMNIFICATION
    44  
 
       
9.1 Survival
    44  
9.2 Indemnification by Purchaser
    45  
9.3 Indemnification by Barrick
    46  
9.4 Limitation on Claims for Indemnification
    47  
9.5 Barrick Buy Back Option
    48  
9.6 No Special Damages
    49  
9.7 Notice of Claim
    49  
9.8 Direct Claims
    50  
9.9 Third Party Claims
    50  
9.10 Exclusivity
    52  
 
       
ARTICLE 10 [INTENTIONALLY OMITTED.]
    52  
 
       
ARTICLE 11 MISCELLANEOUS
    52  
 
       
11.1 Legal and Other Fees and Expenses
    52  
11.2 Notices
    52  
11.3 Time of the Essence
    53  
11.4 Brokers’ Fees and Commissions
    53  
11.5 Entire Agreement
    54  
11.6 Confidentiality; Public Disclosure
    54  
11.7 Enurement and Assignment
    55  
11.8 Severability
    55  
11.9 Waiver and Amendment
    55  
11.10 Surviving Provisions on Termination
    55  
11.11 No Third Party Rights
    56  
11.12 Counterparts; Facsimiles
    56  
11.13 Enurement
    57  

ii



--------------------------------------------------------------------------------



 



          THIS ROYALTY PURCHASE AND SALE AGREEMENT is dated as of the 30th day
of July  , 2008.
BETWEEN:
BARRICK GOLD CORPORATION,
a corporation existing under the laws of the Province of Ontario,
(hereinafter referred to as “Barrick”),
- and -
ROYAL GOLD, INC.,
a corporation existing under the laws of the State of Delaware,
(hereinafter referred to as “Purchaser”).
          WHEREAS Purchaser has submitted a binding offer to Barrick to acquire
the portfolio of Purchased Royalties (as defined below) of Barrick and its
Affiliates in respect of which Barrick sought acquisition proposals;
          WHEREAS in consideration of payment of the Purchase Price (as defined
below) for such Purchased Royalties, Barrick and its Affiliates, as applicable,
have agreed to sell, assign and transfer the Purchased Royalties to Purchaser on
and subject to the terms and conditions set forth herein;
          AND WHEREAS in consideration of payment of the Consideration Price (as
defined below) for the Consideration Royalties (as defined below), Purchaser and
its Affiliates, as applicable, have agreed to sell, assign and transfer the
Consideration Royalties to Barrick on and subject to the terms and conditions
set forth herein;
          NOW THEREFORE, THIS AGREEMENT WITNESSES THAT in consideration of the
respective covenants, agreements, representations, warranties and indemnities
contained in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by each party), the
parties covenant and agree as follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
          For the purposes of this Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings set out below
and grammatical variations of such terms shall have corresponding meanings:

 



--------------------------------------------------------------------------------



 



“Affiliate” with respect to a Person means another Person which is controlled
by, controls or is under common control with the first mentioned Person, and
“control” for this purpose means the ownership of or control or direction over,
directly or indirectly, more than 50% of the voting power attached to the
outstanding voting securities of the relevant Person or of sufficient voting
securities of such Person that the holder has the right to control the election
or appointment of a majority of the directors or Persons acting in a
substantially similar capacity (if applicable) of such Person, and for all
purposes of this Agreement, Crescent Valley Partners, L.P., a Colorado limited
partnership, shall be deemed an Affiliate of Purchaser regardless of whether or
not it would otherwise be deemed an Affiliate under this definition;
“Agreement” means this Agreement, including its recitals and Schedules, as
amended and supplemented;
“Allan Mine Borax Royalty” means the Purchased Royalty owned by HMCOC in respect
of the Allan Mine US Borax property located in Saskatchewan, Canada;
“Allan Mine Potash Royalty” means the Purchased Royalty owned by HMCOC in
respect of the Allan Mine Potash Corp. property located in Saskatchewan, Canada;
“Australian Royalties” means the Purchased Royalties relating to a property
located in the Commonwealth of Australia;
“Australian Royalty Assignment Agreement” means an agreement substantially in
the form of the royalty deed of assignment and assumption agreement set out in
Schedule H hereto (amended as necessary to reflect the terms of each applicable
Purchased Royalty) applicable to each Purchased Royalty relating to a property
located in Australia;
“Australian Transferable Royalties” has the meaning given to it in
Section 7.5(d)(i)(A);
“Barrick” means Barrick Gold Corporation;
“Barrick Retained Liabilities” has the meaning given to it in Section 8.1(b)(i);
“Books and Records” means all material agreements, files, ledgers and
correspondence, reports, texts, notes, engineering, environmental and
feasibility studies, specifications, memoranda, invoices, receipts, accounts,
payment records, life of mine production plans, budgets, reserve and resource
statements, periodic production reports and all other material records and
documents of any nature or kind whatsoever, including, without limitation, those
recorded, stored, maintained, operated, held or otherwise wholly or partly
dependent on discs, tapes and other means of storage including, without
limitation, any electronic, magnetic, mechanical, photographic or optical
process, whether computerized or not (and all software, passwords and other
information and means of or for access thereto);

2



--------------------------------------------------------------------------------



 



“Business Day” means any day other than a Saturday, Sunday or any statutory
holiday in the Province of Ontario, Canada, any federal statutory holiday in
Canada, any federal statutory holiday in the United States or any federal
statutory holiday in Australia;
“Buy-Back Notice” has the meaning given to it in Section 9.5(b);
“Buy Down Right” has the meaning given to it in Section 2.5(b);
“Canadian Royalty Assignment Agreement” means an agreement substantially in the
form of the royalty deed and assignment agreement set out in Schedule E hereto
(amended as necessary to reflect the terms of each applicable Purchased Royalty)
applicable to each Purchased Royalty relating to a property located in Canada;
“Charter Documents” means articles, articles of incorporation, notice of
articles, memoranda, constitutions, by-laws or any similar constating document
of a corporation or other legal entity;
“Chilean Royalty Assignment Agreement” means an agreement substantially in the
form of the royalty sale and transfer and assumption agreements set out in
Schedule G hereto applicable to each Purchased Royalty relating to a property
located in Chile;
“Claim” has the meaning given to it in Section 9.7;
“Closing” has the meaning given to it in Section 7.1;
“Closing Date” has the meaning given to it in Section 7.1;
“Competition Act” means the Competition Act (Canada), R.S.C. 1985, c. C-34;
“Consideration Price” has the meaning given to it in Section 2.2;
“Consideration Royalties” means the right, title and interest of Purchaser in
and to (i) the various royalty interests (or portions thereof) owned by
Purchaser over certain properties of Barrick set out in Schedule C hereto and
conferred by the Consideration Royalty Agreements and (ii) the Consideration
Royalty Agreements;
“Consideration Royalty Agreements” means those agreements set out in Schedule C
hereto that have created the Consideration Royalties;
“Contracts” means all contracts, agreements, instruments, leases, indentures,
engagements, transactions and commitments, whether written or oral;
“Corporations Act” means the respective federal, provincial or state law under
which a respective corporation is incorporated or other legal entity is
organized, as amended or supplemented;

3



--------------------------------------------------------------------------------



 



“Data Room” means the secure electronic data website established by Barrick on
IntraLinks referred to as Project King and made accessible to Purchaser and its
designated representatives on and after May 23, 2008;
“Direct Claim” has the meaning given to it in Section 9.7;
“Effective Time” means 12:01 a.m. on the Closing Date;
“Encumbrance” means, whether or not registered or registrable or recorded or
recordable, and regardless of how created or arising (but excluding any Third
Party Purchase Rights or Buy Down Rights):

  (a)   any mortgage, assignment of receivable, lien, encumbrance, adverse
claim, charge, execution, title defect, exception, right of pre-emption, right
of first refusal, privilege, security interest, hypothec or pledge, whether
fixed or floating, against assets or property (whether real, personal, mixed,
tangible or intangible), conditional sales contract, title retention agreement,
and a subordination to any right or claim of others in respect thereof;     (b)
  a claim, interest or estate against or in assets or property (whether real,
personal, mixed, tangible or intangible), granted to or reserved or taken by any
Person;     (c)   an option or other right to acquire, or to acquire any
interest in, any assets or property (whether real, personal, mixed, tangible or
intangible);     (d)   any other encumbrance of whatsoever nature and kind
against assets or property (whether real, personal, mixed, tangible or
intangible); and     (e)   any Contract to create, or right capable of becoming,
any of the foregoing;

“Environmental Laws” means all Laws relating to the environment and/or the
protection thereof, including without limitation with respect to the following
substances and/or the transportation thereof:

  (a)   any substance the presence of which requires reporting, investigation,
removal and remediation under any Laws;     (b)   any substance that is defined
as a pollutant, contaminant, dangerous substance, toxic substance, hazardous or
toxic chemical, hazardous waste, residual hazardous materials or hazardous
substance under any Laws;     (c)   any substance that is toxic, explosive,
corrosive, flammable, ignitable, infectious, carcinogenic or otherwise hazardous
and is regulated by or forms the basis of liability under any Laws;     (d)  
any substance the presence of which on a property causes or threatens to cause a
nuisance upon the property or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of Persons on or about a property;

4



--------------------------------------------------------------------------------



 



  (e)   any substance that contains gasoline, diesel fuel or other petroleum
hydrocarbons, including crude oil and fractions thereof, natural gas, synthetic
gas and any mixtures thereof;     (f)   any substance that contains asbestos
and/or asbestos-containing materials; or     (g)   any substance that contains
pcbs, or pcb-containing materials or fluids;

“FIRB Condition” means

  (a)   Purchaser has received a written notice under the Foreign Acquisitions
Act, by or on behalf of the Treasurer of the Commonwealth of Australia, stating
or to the effect that the Commonwealth Government does not object to the
acquisition of the Australian Royalties by Purchaser, either unconditionally or
on terms that are acceptable to Purchaser; or     (b)   the Treasurer of the
Commonwealth of Australia becomes precluded from making an order in relation to
the acquisition of the Australian Royalties by Purchaser under the Foreign
Acquisitions Act; or     (c)   if an interim order is made under the Foreign
Acquisitions Act in respect of the acquisition of the Australian Royalties by
Purchaser, the subsequent period for making a final order prohibiting the
acquisition of the Australian Royalties by Purchaser elapses without a final
order being made.

“FIRB Notice” has the meaning given to it in Section 5.10;
“FIRB Transfer Date” means the Closing Date if there is no Unsatisfied FIRB
Condition, or the date on which the deliveries required under Section 7.5(d) are
made;
“Foreign Acquisitions Act” means the Foreign Acquisitions and Takeovers Act 1975
(Cth) of the Commonwealth of Australia;
“Golden Bear Royalty” means the Purchased Royalty owned by HMCOC in respect of
the Golden Bear Royalty property located in British Columbia, Canada;
“Governmental Authority” means any federal, provincial, state, municipal, county
or regional government or governmental or regulatory authority, domestic or
foreign, including any political subdivision of any of the foregoing, any
multi-national organization or body comprised of one of the foregoing, any
agency, department, commission, board, bureau, court, tribunal or other
authority thereof, or any quasi-governmental or private body exercising any
executive, legislative, judicial, administrative, police, regulatory or taxing
authority or power of any nature;
“GSR2 Royalty” means the sliding scale (0.72% to 9.00%) gross smelter returns
royalty created in the Consideration Royalty Agreements identified in Part I of
Schedule C applicable to the GAS Claims (as such term is defined in the
Consideration Royalty Agreements identified in Part I of Schedule C);

5



--------------------------------------------------------------------------------



 



“GSR3 Royalty” means the 1.50% gross smelter returns royalty created in the
Consideration Royalty Agreements identified in Part II of Schedule C applicable
to the mining claims and other lands identified in the Consideration Royalty
Agreements identified in Part II of Schedule C;
“Guinean Royalty Assignment Agreement” means an agreement substantially in the
form of the royalty deed and assignment agreement set out in Schedule I hereto
(amended as necessary to reflect the terms of each applicable Purchased Royalty)
applicable to each Purchased Royalty relating to a property located in Guinea;
“HMCOC” means Homestake Mining Company of California, an indirect wholly-owned
subsidiary of Barrick;
“Indemnified Party” has the meaning given to it in Section 9.7;
“Indemnifying Party” has the meaning given to it in Section 9.7;
“Independent Action” has the meaning given to it in Section 5.5(c);
“Investment Canada Act” means the Investment Canada Act (Canada), R.S.C. 1985,
c. 28 (1st Supp);
“Law” means any law, statute, regulation, by-law, order, ruling, decision,
arbitration award, judgment, decree, declaration, injunction, order in council,
ordinance, treaty, proclamation, convention, rule or requirement of, and the
terms of any Permit issued by, any Governmental Authority;
“Liabilities” means all debts, liabilities and obligations of any nature or kind
whatsoever, whether due or to become due, accrued or unaccrued, absolute,
contingent, unliquidated or liquidated, or otherwise, including for greater
certainty and without limitation those arising under Environmental Laws;
“Losses”, in respect of any matter, means all claims, demands, Proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including all
out-of-pocket legal and other professional fees and disbursements, interest,
penalties and amounts incurred in defending any claim or paid in settlement)
arising directly or indirectly as a consequence of such matter;
“Mexican Royalty Assignment Agreement” means an agreement substantially in the
form of the royalty deed and assignment agreement set out in Schedule J hereto
(amended as necessary to reflect the terms of each applicable Purchased Royalty)
applicable to each Purchased Royalty relating to a property located in Mexico;
“Mineral Properties”, in respect of any royalty, means all of the mineral
rights, mineral claims, mineral tenements, mining leases, Permits and
concessions and other mineral properties in respect of which such royalty is
payable or to which it pertains;

6



--------------------------------------------------------------------------------



 



“NVR1 Royalty” means that portion of the net value royalty currently paying at
the rate of 1.25% created in the Consideration Royalty Agreements identified in
Part III of Schedule C applicable to the mining claims and other lands
identified in the Consideration Royalty Agreements identified in Part III of
Schedule C;
“Operator” means the respective current owner of or holder of the mining rights
to the Mineral Property to which a royalty is related;
“Permits” means all permits, licences, certificates, registrations, consents,
authorizations, approvals, privileges, waivers, exemptions, orders,
certificates, rulings, agreements and other concessions from, of or with any
Governmental Authority;
“Person” means an individual, legal personal representative, corporation, body
corporate, firm, partnership, trust, trustee, syndicate, joint venture,
unincorporated organization or Governmental Authority;
“Proceeding” means any action, claim, demand, lawsuit, assessment, arbitration,
judgment, award, decree, order, injunction, prosecution and investigation, or
other similar proceeding;
“Purchase Price” has the meaning given to it in Section 2.2;
“Purchase Price Allocation” means, for each Purchased Royalty, the amount of the
Purchase Price allocated to each such Purchased Royalty, as agreed upon by
Purchaser and Barrick and set out in Schedule D hereto;
“Purchased Royalty Agreements” means those agreements set out in Schedule B
hereto that have created the Purchased Royalties;
“Purchased Royalties” means all of the right, title and interest of Barrick (or
its Affiliates) in and to (i) the various royalty interests (or portions
thereof) owned by Barrick (or its Affiliates) set out in Schedule A hereto and
conferred by the Purchased Royalty Agreements and (ii) the Purchased Royalty
Agreements;
“Purchaser” means Royal Gold, Inc.;
“Purchaser Retained Liabilities” has the meaning given to it in
Section 8.1(a)(ii);
“Royalty Assignment Agreements” means, collectively, the Canadian Royalty
Assignment Agreement, the United States Royalty Assignment Agreement, the
Chilean Royalty Assignment Agreement, the Australian Royalty Assignment
Agreement, the Guinean Royalty Assignment Agreement and the Mexican Royalty
Assignment Agreement, together with such amendments thereto as the parties
thereto may determine to be necessary or appropriate, acting reasonably;
“Section 116 Amount” has the meaning given to it in Section 2.6(b);

7



--------------------------------------------------------------------------------



 



“Split Contracts” means the Contracts indicated in Schedule B hereto, each of
which provides for a Purchased Royalty and contains other ongoing rights,
obligations and/or Liabilities of Barrick or its Affiliates that are not related
to a Purchased Royalty, of which only the portions of each such Contract
relating to the Purchased Royalty shall be considered to be a “Purchased Royalty
Agreement”;
“Tax Act” means the Income Tax Act (Canada);
“Third Party” has the meaning given to it in Section 9.7;
“Third Party Claim” has the meaning given to it in Section 9.7;
“Third Party Consent” has the meaning given to it in Section 5.3(a);
“Third Party Purchase Rights” means any and all rights of first offer,
pre-emptive rights, rights of first refusal or other rights to purchase any of
the Purchased Royalties or a portion thereof which may be exercisable by an
Operator or any other Person pursuant to or in accordance with the terms of the
Purchased Royalty Agreements applicable to the Purchased Royalties in connection
with the transactions contemplated by this Agreement, which definition for
greater certainty excludes any Buy Down Rights with respect to any Purchased
Royalties;
“TPPR Expired Royalties” means all TPPR Royalties in respect of which the Third
Party Purchase Rights have been waived, lapsed or otherwise terminated before
the Closing Date;
“TPPR Outstanding Royalties” means all TPPR Royalties other than the TPPR
Expired Royalties and the TPPR Sold Royalties;
“TPPR Payment Amount” for a TPPR Royalty has the meaning given to it in
Section 5.5(c)(ii) or Section 5.5(d)(ii), as applicable;
“TPPR Royalties” means the Purchased Royalties that are subject to Third Party
Purchase Rights, as set out in Schedule A hereto;
“TPPR Sold Royalties” means all TPPR Royalties in respect of which, before the
Closing Date, the Third Party Purchase Rights have been exercised and the TPPR
Royalty transferred to a third party in accordance with such Third Party
Purchase Rights;
“Transaction” has the meaning given to it in Section 2.1;
“Transferable Royalties” means the Purchased Royalties, other than the TPPR
Outstanding Royalties and TPPR Sold Royalties;
“United States Royalty Assignment Agreement” means an agreement substantially in
the form of the royalty deed and assignment agreement set out in Schedule F
hereto (amended as necessary to reflect the terms of each applicable

8



--------------------------------------------------------------------------------



 



Purchased Royalty) applicable to each Purchased Royalty relating to a property
located in the United States; and
“Unsatisfied FIRB Condition” means that the FIRB Condition has not been
satisfied or fulfilled at or prior to Closing.
1.2 Gender, Number and Other Terms
          In this Agreement, unless the context otherwise requires, words
importing the singular number only shall include the plural and vice versa,
words importing gender shall include all genders and words importing persons
shall include individuals, corporations, partnerships, associations, trusts,
unincorporated organizations, Governmental Authorities and other legal or
business entities of any kind whatsoever, “or” is not exclusive and the word
“including” means “including without limitation” and the word “include” means
“include without limitation”.
1.3 Sections and Headings
          The division of this Agreement into Articles and Sections and the
insertion of headings and a table of contents are for convenience of reference
only and shall not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to an Article, Section or other
subdivision or to a Schedule refers to the specified Article, Section or other
subdivision of, or Schedule to, this Agreement.
1.4 Statutes
          Unless otherwise stated, any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant to it, with all
amendments and supplements thereto and in force from time to time, and to any
statute or regulations that may be passed which supplement or supersede such
statute or such regulations.
1.5 Contra Preferentum
          The parties waive the application of any rule of law which otherwise
would be applicable in connection with the construction of this Agreement that
ambiguous or conflicting terms or provisions should be construed against the
party who (or whose counsel) prepared the executed agreement or any earlier
draft of the same.
1.6 Currency
          Except where otherwise expressly provided, all monetary amounts in
this Agreement are stated and shall be paid in United States currency.
1.7 Applicable Law and Attornment
          This Agreement shall be construed, interpreted and enforced in
accordance with, and the respective rights and obligations of the parties shall
be governed by, the laws of the Province of Ontario and the federal laws of
Canada applicable therein and all disputes and

9



--------------------------------------------------------------------------------



 



claims, whether for damages, specific performance, injunction, declaration or
otherwise, both at law and in equity, arising out of, or in any way connected
with, this Agreement will be referred to the courts of the Province of Ontario
and each of the parties hereby irrevocably and unconditionally attorns to the
exclusive jurisdiction of the courts of the Province of Ontario and all courts
competent to hear appeals therefrom. For greater certainty, each Royalty
Assignment Agreement shall be construed, interpreted and enforced in accordance
with, and the respective rights and obligations of the parties (or their
Affiliates) named in such Royalty Assignment Agreement shall be governed by, the
laws of the jurisdiction designated in such Royalty Assignment Agreement or, if
no such jurisdiction is designated, the laws of the jurisdiction in which the
applicable Purchased Royalty is located.
1.8 Schedules
The following Schedules are attached to and form an integral part of this
Agreement:
Schedule B – Purchased Royalty Agreements
Schedule C – Consideration Royalties and Consideration Royalty Agreements
Schedule D – Purchase Price Allocation
Schedule E – Canadian Royalty Assignment Agreement
Schedule F – United States Royalty Assignment Agreement
Schedule G – Chilean Royalty Assignment Agreement
Schedule H – Australian Royalty Assignment Agreement
Schedule I – Guinean Royalty Assignment Agreement
Schedule J – Mexican Royalty Assignment Agreement
Schedule K – Information Pertaining to Consideration Royalties
Schedule L – Permitted Encumbrances – Purchased Royalties
Schedule M – Permitted Encumbrances – Consideration Royalties
Schedule N – Information Pertaining to Purchased Royalties
Schedule O – Third Party Purchase Right Notices
Schedule P – Escrow Agreement
Schedule Q – Information Provided
Schedule R – Intentionally Omitted

10



--------------------------------------------------------------------------------



 



Schedule S – Documents to Transfer Consideration Royalties
Schedule T – GSR2 Amended Sliding Scale Royalty
Schedule U – Third Party Consents
1.9 References to Whole Agreement
          Unless otherwise stated, the words “herein”, “hereof”, “hereto”,
“hereby” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision of, or Schedule to, this Agreement.
1.10 Knowledge
     (a) If a party had actual knowledge prior to the execution of this
Agreement that any representation and warranty of the other party contained in
this Agreement was not true and correct or of the existence of any other fact,
the party with such prior knowledge may not assert such breach of a
representation or warranty or such other fact as a basis not to consummate the
transactions contemplated by this Agreement.
     (b) If a party had actual knowledge prior to the Closing Date that any
representation and warranty of the other party contained in this Agreement was
not true and correct or of the existence of any other fact, the party with such
prior knowledge may not assert such breach of a representation or warranty or
such other fact as a basis of an indemnity claim pursuant to Section 9.2(a) or
9.3(a).
     (c) All references to the knowledge of Barrick in this Agreement mean, as
applicable, (i) the actual knowledge of Ted Grandy, after due enquiry, with
respect to the Purchased Royalties located in Canada, the United States and
Mexico, (ii) the actual knowledge of Katrina White, after due enquiry, with
respect to the Purchased Royalties located in Australia and Guinea, or (iii) the
actual knowledge of Laura Emery, after due enquiry, with respect to the
Purchased Royalties located in Chile.
     (d) All references to the knowledge of Purchaser in this Agreement mean the
actual knowledge of each of Tony Jensen and Bruce Kirchhoff, in each case after
due enquiry.
ARTICLE 2
PURCHASE AND SALE OF PURCHASED ROYALTIES
2.1 Purchase and Sale
          Effective as of and from the Effective Time, (a) Purchaser agrees to
sell, assign and transfer, or to cause its applicable Affiliate to sell, assign
and transfer, to Barrick, and Barrick agrees to purchase from Purchaser and its
Affiliates, as applicable, the Consideration Royalties, and (b) Barrick agrees
to sell, assign and transfer, or to cause its applicable Affiliate to sell,
assign and transfer, to Purchaser, and Purchaser agrees to purchase from Barrick
and its Affiliates, as applicable, the Purchased Royalties, in each case in
accordance with and subject to the terms and conditions set forth in this
Agreement, including Section 2.3 (the “Transaction”).

11



--------------------------------------------------------------------------------



 



2.2 Consideration Price and Purchase Price
          The purchase price for the Consideration Royalties (the “Consideration
Price”) shall be $31,500,000 in cash, and the purchase price for the Purchased
Royalties (the “Purchase Price”) shall be $181,500,000 in cash.
2.3 Further Details of Purchases and Sales
     (a) At the Effective Time, Purchaser (or its Affiliate, as applicable) will
transfer to Barrick (or its designated Affiliate, as applicable), in each case
free and clear of any Encumbrances other than those Encumbrances set forth on
Schedule M hereto that are not required to be discharged prior to the Closing
Date as indicated on Schedule M:

  (i)   the Consideration Royalty described in the first column under the
heading “Part I – GSR2 Royalty” of Schedule C;     (ii)   the Consideration
Royalty described in the first column under the heading “Part II – GSR3 Royalty”
of Schedule C; and     (iii)   the Consideration Royalty described in the first
column under the heading “Part III – NVR1 Royalty” of Schedule C,

to be effected by the execution and delivery of the documents set forth in
Schedule S.
     (b) At the Effective Time, Barrick (or its Affiliate, as applicable) will
transfer to Purchaser (or its designated Affiliate, as applicable):

  (i)   the Transferable Royalties free and clear of any Encumbrances other than
those Encumbrances set forth on Schedule L hereto, subject to Section 5.4;    
(ii)   the TPPR Payment Amount for each TPPR Sold Royalty;     (iii)   the right
to receive the TPPR Outstanding Royalties if the applicable Third Party Purchase
Rights are waived, lapse or are otherwise terminated free and clear of any
Encumbrances other than those Encumbrances set forth on Schedule L hereto; and  
  (iv)   the right to receive the TPPR Payment Amount for each TPPR Outstanding
Royalty that is transferred to a third party pursuant to the applicable Third
Party Purchase Rights;

with the transfers and payments described in paragraphs (iii) and (iv) above to
be made in accordance with Section 7.5.

12



--------------------------------------------------------------------------------



 



2.4 Payment
     (a) The Consideration Price shall be satisfied by payment by Barrick (or
its Affiliate) of the applicable portion of the Consideration Price indicated on
Schedule C hereto to the applicable vendor identified on Schedule C, which
amount shall be paid in cash by certified cheque or money order or wire
transfer, in accordance with the instructions of Purchaser, on the Closing Date.
For greater certainty, the aggregate amount paid by Barrick and/or its
Affiliates pursuant to this Section 2.4(a) shall equal the Consideration Price.
     (b) The Purchase Price shall be satisfied by payment by Purchaser (or its
Affiliate) of the applicable portion of the Purchase Price indicated on
Schedule D hereto to the applicable vendor identified on Schedule A, which
amount shall be paid in cash by certified cheque or money order or wire
transfer, in accordance with the instructions of Barrick, on the Closing Date.
For greater certainty, the aggregate amount paid by Purchaser and/or its
Affiliates pursuant to this Section 2.4(b) shall equal the Purchase Price.
2.5 Purchase Price and Consideration Price Allocation
     (a) The parties hereto acknowledge and agree that for purposes of this
Agreement, the Purchase Price Allocation for the Purchased Royalties shall be as
set out in Schedule D hereto and the purchase price allocation for the
Consideration Royalties shall be as set out in Schedule C hereto.
     (b) The parties acknowledge that certain Purchased Royalties are subject to
buy down or other rights (each a “Buy Down Right”) that allow Persons to
purchase all or a portion of certain Purchased Royalties for specified prices,
and the parties have taken such rights into consideration in calculating the
Purchase Price Allocation for the Purchased Royalties. To the extent that any
Buy Down Right is exercised on or after the date hereof, (i) any Purchased
Royalty, or portion thereof, as applicable, that is transferred or to be
transferred to a Person pursuant to such Buy Down Right will not be transferred
to Purchaser or its Affiliates and will cease to be considered a Purchased
Royalty, and (ii) the gross proceeds received by Barrick or its Affiliate from
such exercise will be paid to Purchaser (without interest) at Closing (if
received by Barrick or its Affiliate prior to the Closing Date) or promptly
after receipt (if received by Barrick or its Affiliate on or after the Closing).
The parties agree that there will be no reduction in the Purchase Price as a
result of any exercise of a Buy Down Right and for all purposes (including for
purposes of Section 5.5(d)) the amount allocated to the applicable Purchased
Royalty in Schedule D hereto shall be reduced by the amount of the gross
proceeds received by Barrick or its Affiliate from any exercise of a Buy Down
Right.
2.6 Allan Mine and Golden Bear Royalties
     (a) Subject to Section 2.6(b), Barrick intends to cause HMCOC to transfer,
prior to the Closing Date, each of the Allan Mine Potash Royalty, the Allan Mine
Borax Royalty and the Golden Bear Royalty to one or more Affiliates of Barrick
that is resident in Canada for purposes of the Tax Act and will be so resident
in Canada at the Effective Time. Barrick shall cause HMCOC and its Affiliate(s)
to set the price(s) for the transfer(s) of such Purchased Royalties, be

13



--------------------------------------------------------------------------------



 



it by sale, contribution or otherwise, at an amount that is equal to the
allocation of the Purchase Price to such Purchased Royalties as set forth in
Schedule D hereto and to report such transfer(s) to any Governmental Authority,
if required, that is consistent with such price(s).
     (b) In the event that such transfers have not occurred prior to the Closing
Date, Barrick shall cause HMCOC to apply for a certificate pursuant to section
116 of the Tax Act in respect of the sale of each of the Allan Mine Potash
Royalty, the Allan Mine Borax Royalty and the Golden Bear Royalty. If a
certificate issued by the Minister of National Revenue (Canada) pursuant to
subsection 116(5.2) of the Tax Act in respect of the sale by HMCOC to Purchaser
of the Allan Mine Potash Royalty, the Allan Mine Borax Royalty and the Golden
Bear Royalty specifying a certificate amount which is not less than the
aggregate amount of the Purchase Price allocated to such Purchased Royalties in
Schedule D hereto (the “Section 116 Amount”) is not delivered to Purchaser on or
prior to the Closing Date, Purchaser shall be entitled to withhold from the
Purchase Price at Closing the amount that it would be required to remit pursuant
to subsection 116(5.3) of the Tax Act in connection with such purchase and shall
deposit such amount with a mutually agreeable escrow agent to be held by such
escrow agent pursuant to an escrow agreement entered into among Barrick, HMCOC,
Purchaser and the escrow agent substantially in the form of the escrow agreement
attached as Schedule P hereto.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
3.1 General Representations and Warranties of Purchaser
          Purchaser represents and warrants to Barrick as follows and
acknowledges that Barrick is relying on the following representations and
warranties in connection with the consummation of the transactions contemplated
by this Agreement:

  (a)   Status: Purchaser (and each of its Affiliates) is a duly incorporated
(or organized) and validly existing corporation (or other entity) under the
Corporations Act, has never been dissolved or liquidated, and has full power and
authority to acquire the Purchased Royalties and to enter into, and perform all
its obligations under, this Agreement.     (b)   Due Authorization: The
execution and delivery of this Agreement and all documents, instruments and
agreements required to be executed and delivered by Purchaser (or any of its
Affiliates) pursuant to this Agreement, and the consummation of the transactions
contemplated by this Agreement, have been prior to such execution and delivery
duly authorized by all necessary corporate action on the part of Purchaser (and
such Affiliates).     (c)   Non-Contravention: Neither the execution and
delivery of this Agreement nor the completion and performance of the
transactions contemplated hereunder will (i) violate, result in a breach of or
default under, or conflict with, (x) any of the provisions of the Charter
Documents of Purchaser (or any of its Affiliates), (y)

14



--------------------------------------------------------------------------------



 



      any indenture, Contract, agreement or instrument to which Purchaser (or
any of its Affiliates) is a party or by which Purchaser (or any of its
Affiliates) is bound, including the Consideration Royalty Agreements or (z) any
Law, or (ii) give to any other Person, after the giving of notice or otherwise,
any right of termination, cancellation or acceleration in or with respect to any
indenture, Contract, agreement or instrument to which Purchaser (or any of its
Affiliates) is a party or is subject, or from which it derives benefit,
including the Consideration Royalty Agreements.     (d)   Enforceability: This
Agreement has been, and each document, instrument and agreement to be delivered
on Closing to which Purchaser (or any of its Affiliates) is a party will on
Closing be, duly executed and delivered by Purchaser (and such Affiliates) and
this Agreement constitutes, and each such Closing document, instrument and
agreement to which Purchaser (or any of its Affiliates) is a party will on
Closing constitute, a legal, valid and binding obligation of Purchaser (and such
Affiliates) enforceable against Purchaser (or such Affiliates, as applicable) in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
liquidation, reorganization, reconstruction and other similar laws of general
application affecting the enforceability of remedies and rights of creditors and
except that equitable remedies such as specific performance and injunction are
in the discretion of a court.     (e)   Financing: Purchaser’s available cash
resources are sufficient for Purchaser to pay the Purchase Price.

3.2 Representations and Warranties of Purchaser Pertaining to the Consideration
Royalties
          Purchaser represents and warrants to Barrick as follows and
acknowledges that Barrick is relying on the following representations and
warranties in connection with the consummation of the transactions contemplated
by this Agreement:

  (a)   No Encumbrances: The Consideration Royalties are free and clear of all
Encumbrances other than those Encumbrances set forth on Schedule M hereto and,
as of the Closing Date, such Consideration Royalties shall be transferred to
Barrick (or its Affiliate) free and clear of all Encumbrances other than those
Encumbrances set forth on Schedule M hereto that are not required to be
discharged prior to the Closing Date as indicated on Schedule M.     (b)   No
Adverse Implications: Except as disclosed on Schedule K hereto, neither the
execution and delivery of this Agreement nor the completion and performance of
the transactions contemplated by this Agreement will:

  (i)   give any Person, other than Barrick or its Affiliates, the right to
terminate, cancel or amend any contractual or other right of Purchaser or its

15



--------------------------------------------------------------------------------



 



      Affiliates where such termination, cancellation or amendment would have a
material adverse effect on any Consideration Royalty;     (ii)   result in the
creation of any Encumbrance on any Consideration Royalty or in a breach of or a
default under any Contract or other agreement relating to any Consideration
Royalty (including the Consideration Royalty Agreements) or in the
crystallization of any floating charge on, or the acceleration of any rights or
obligations in respect of, any Consideration Royalty; or     (iii)   give rise
to any right of first offer, pre-emptive right, right of first refusal or other
right to purchase any of the Consideration Royalties or a portion thereof.

  (c)   Adverse Proceedings: There are no current, pending or, to the
Purchaser’s knowledge, threatened Proceedings by or against Purchaser or any
Affiliate of Purchaser relating to any Consideration Royalty or Consideration
Royalty Agreement. To Purchaser’s knowledge, there is no basis for any other
Proceeding which, if pursued, would have a significant likelihood of having a
material adverse effect on any Consideration Royalty.     (d)   Approvals: There
is no consent, approval, authorization, release, waiver or other action of, or
any registration, declaration, filing or notice with or to, any Governmental
Authority, Operator or other Person that is required for the execution or
delivery by Purchaser of this Agreement, or the completion or performance by
Purchaser of the transfer of the Consideration Royalties, or the validity or
enforceability of this Agreement against Purchaser, other than such consents,
approvals, authorizations, releases, waivers, actions, registrations,
declarations, filings or notices as may be required pursuant to the Foreign
Acquisitions Act or as set forth on Schedule K.     (e)   Material Contracts:
Schedule C contains a complete and accurate listing and description of all
Consideration Royalty Agreements and any other Contracts by which Purchaser (or
its Affiliates) is bound or under which Purchaser (or its Affiliates) is
entitled to any benefits pertaining to the Consideration Royalties and correct
and complete copies of such Consideration Royalty Agreements and other Contracts
have been provided to Barrick by Purchaser. None of the Consideration Royalty
Agreements or other Contracts listed on Schedule C has been altered, modified,
supplemented or amended (except as disclosed in Schedule C). Each of the
Consideration Royalty Agreements and other Contracts listed on Schedule C is in
full force and effect. With respect to each of the Consideration Royalty
Agreements or other Contracts listed on Schedule C (i) there are no existing
material defaults thereunder by Purchaser (or its Affiliates) or, to Purchaser’s
knowledge, the counterparty(ies) thereto, and (ii) to Purchaser’s knowledge, no
event has occurred

16



--------------------------------------------------------------------------------



 



      which (with notice, lapse of time or both) would constitute a material
breach or default thereunder by any party.     (f)   No Adverse Knowledge:
Except as disclosed in this Agreement or in Schedule K hereto, to Purchaser’s
knowledge, there is no information or fact relating to any Consideration
Royalty, any Consideration Royalty Agreement, the counterparty to any
Consideration Royalty Agreement, or the transactions contemplated by this
Agreement which might reasonably be expected to materially and adversely affect
any Consideration Royalty.     (g)   Litigation: There is no action, suit,
prosecution or other similar proceeding of a material nature at law or in equity
or before or by any Governmental Authority of which process initiating the same
has been served on Purchaser (or its Affiliates) or, to the knowledge of
Purchaser, threatened against Purchaser (or its Affiliates) that affects any
interest of Purchaser (or its Affiliates) in the Consideration Royalties.    
(h)   Information and Data: Purchaser has provided Barrick with copies of all
relevant Contracts, amendments, notices, correspondence, notes, written
information, data and other documents in its possession or control relating to
the Consideration Royalties, other than notices, correspondence, notes, written
information, data and other documents provided to Purchaser by Barrick, its
Affiliates or their predecessors in interest.     (i)   Disclosure of Books and
Records: Purchaser has all right, title and authority to disclose all
information provided by Purchaser to Barrick in respect of the Consideration
Royalties and tenures relating to the Consideration Royalties, including the
Books and Records relating thereto.     (j)   Compliance with Laws: Purchaser
(or its Affiliates) has not received from any Governmental Authority or any
third party written notice of any pending or threatened investigation or enquiry
by any Governmental Authority relating to any actual or alleged violation of any
Law, including any Environmental Law, in, with respect to, or affecting any of
the Consideration Royalties or the lands subject thereto.     (k)   Affiliates:
Each of the entities listed on Schedule C as the holder of a Consideration
Royalty is an Affiliate of Purchaser and Denver Mining Finance Company is an
Affiliate of Purchaser.     (l)   Crescent Valley and NVR1 Royalty:

  (i)   Without limiting the generality of Section 3.1(b), the execution and
delivery of all of the documents required to be executed and delivered by
Crescent Valley Partners, L.P. or any of its partners set forth in Schedule S
hereto or otherwise required pursuant to this Agreement in connection with the
transfer to Barrick (or its Affiliate) of the Consideration Royalties specified
in Section 2.3(a)(iii)and the

17



--------------------------------------------------------------------------------



 



      consummation of the transfer to Barrick (or its Affiliate) of the
Consideration Royalties specified in Section 2.3(a)(iii) have been duly
authorized by all necessary action on the part of Crescent Valley Partners, L.P.
and its partners.     (ii)   Without limiting the generality of Section 3.2(d),
there is no consent, approval, authorization, release, waiver or other action
of, or any declaration or notice to, Crescent Valley Partners, L.P. or any of
its partners that is required for the completion or performance by Purchaser
(and its Affiliates) of the transfer to Barrick (or its Affiliate) of the
Consideration Royalties specified in Section 2.3(a)(iii), or the validity or
enforceability against Crescent Valley Partners, L.P. and its partners of the
documents set forth in Schedule S hereto to which they are a party or otherwise
required pursuant to this Agreement in connection with the transfer to Barrick
(or its Affiliate) of the Consideration Royalties specified in
Section 2.3(a)(iii), other than such consents, approvals, authorizations,
releases, waivers, actions, registrations, declarations, filings or notices as
are set forth on Schedule K.     (iii)   Purchaser and its Affiliates have all
of the required power and authority to execute and deliver each of the documents
set forth in Schedule S hereto or otherwise required pursuant to this Agreement
in connection with the transfer to Barrick (or its Affiliate) of the
Consideration Royalties specified in Section 2.3(a)(iii), and to authorize and
take all such other actions, including actions on behalf of Crescent Valley
Partners, L.P. and its partners, as are necessary or desirable to transfer the
Consideration Royalties specified in Section 2.3(a)(iii) to Barrick (or its
Affiliates).     (iv)   Without limiting the generality of Section 3.1(d), each
of the documents set forth in Schedule S hereto or otherwise required pursuant
to this Agreement in connection with the transfer to Barrick (or its Affiliate)
of the Consideration Royalties specified in Section 2.3(a)(iii) that is to be
executed and delivered by Crescent Valley Partners, L.P. will on Closing be duly
executed and delivered by Crescent Valley Partners, L.P. and constitute a legal,
valid and binding obligation of Crescent Valley Partners, L.P., enforceable
against Crescent Valley Partners, L.P. in accordance with its terms, except as
may be limited by bankruptcy, insolvency, liquidation, reorganization,
reconstruction and other similar laws of general application affecting the
enforceability of remedies and rights of creditors and except that equitable
remedies such as specific performance and injunction are in the discretion of a
court.

18



--------------------------------------------------------------------------------



 



3.3 Disclaimer of Purchaser and Due Diligence
     (a) Purchaser hereby expressly disclaims any representation or warranty
with respect to the value, merchantability or fitness for any purpose of, or
title to or Encumbrances on, the Mineral Properties relating to any
Consideration Royalty; the existence or presence of any mineral substance or
ore; the feasibility or profitability of any mining operation or production on
or with respect to the Mineral Properties relating to any Consideration Royalty;
the value of the Consideration Royalties; the right or ability of the Operators
to mine or produce minerals from the Mineral Properties relating to any
Consideration Royalty; and the likelihood that minerals can or will be removed
from the Mineral Properties relating to any Consideration Royalty in
commercially saleable quantities.
     (b) Barrick acknowledges that it has had such opportunity as it requires to
conduct due diligence in respect of all matters pertaining to the Consideration
Royalties and the Consideration Royalty Agreements, and any Liabilities, Permits
and Contracts relating thereto, including conducting searches of the public
records relating thereto, and in respect of the Mineral Properties relating to
the Consideration Royalties, and that it is fully satisfied with the results.
Barrick further acknowledges that the Consideration Royalties and the
Consideration Royalty Agreements and Liabilities relating thereto are being
sold, assigned and transferred to and assumed by Barrick, as the case may be,
without the benefit of any representations or warranties from Purchaser or any
other Person except for the representations and warranties contained in
Section 3.1 and Section 3.2 (including the certificate delivered pursuant to
Section 6.1(d), and with no other representations or warranties, whether express
or implied, collateral, statutory or otherwise.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BARRICK
4.1 General Representations and Warranties of Barrick
          Barrick represents and warrants to Purchaser as follows and
acknowledges that Purchaser is relying on the following representations and
warranties in connection with the consummation of the transactions contemplated
by this Agreement:

  (a)   Status: Barrick (and each of its Affiliates) is a duly incorporated (or
organized) and validly existing corporation (or other entity) under the
Corporations Act, has never been dissolved or liquidated, and has full power and
authority to acquire the Consideration Royalties and to enter into, and perform
all its obligations under, this Agreement.     (b)   Due Authorization: The
execution and delivery of this Agreement and all documents, instruments and
agreements required to be executed and delivered by Barrick (or any of its
Affiliates) pursuant to this Agreement, and the consummation of the transactions
contemplated by this Agreement, have been prior to such execution and delivery
duly authorized by all necessary corporate action on the part of Barrick (and
such Affiliates).

19



--------------------------------------------------------------------------------



 



  (c)   Non-Contravention: Neither the execution and delivery of this Agreement
nor the completion and performance of the transactions contemplated hereunder
will (i) violate, result in a breach of or default under, or conflict with,
(x) any of the provisions of the Charter Documents of Barrick (or any of its
Affiliates), (y) any indenture, Contract, agreement or instrument to which
Barrick (or any of its Affiliates) is a party or by which Barrick (or any of its
Affiliates) is bound, including the Purchased Royalty Agreements, or (z) any
Law, or (ii) give to any other Person, after the giving of notice or otherwise,
any right of termination, cancellation or acceleration in or with respect to any
indenture, Contract, agreement or instrument to which Barrick (or any of its
Affiliates) is a party or is subject, or from which it derives benefit,
including the Purchased Royalty Agreements (subject to any Third Party Purchase
Rights and Buy Down Rights and provided all Third Party Consents are obtained).
    (d)   Enforceability: This Agreement has been, and each document, instrument
and agreement to be delivered on Closing to which Barrick (or any of its
Affiliates) is a party will on Closing be, duly executed and delivered by
Barrick (and such Affiliates) and this Agreement constitutes, and each such
Closing document, instrument and agreement to which Barrick (or any of its
Affiliates) is a party will on Closing constitute, a legal, valid and binding
obligation of Barrick (and such Affiliates) enforceable against Barrick (or such
Affiliates, as applicable) in accordance with its terms, except as may be
limited by bankruptcy, insolvency, liquidation, reorganization, reconstruction
and other similar laws of general application affecting the enforceability of
remedies and rights of creditors and except that equitable remedies such as
specific performance and injunction are in the discretion of a court.

4.2 Representations and Warranties of Barrick Pertaining to the Purchased
Royalties
          Barrick represents and warrants to Purchaser as follows and
acknowledges that Purchaser is relying on the following representations and
warranties in connection with the consummation of the transactions contemplated
by this Agreement:

  (a)   No Encumbrances: The Purchased Royalties are free and clear of all
Encumbrances other than those Encumbrances set forth on Schedule L hereto. As of
the Closing or such later date of transfer with respect to any Transferable
Royalty that is subject to Section 5.4 and is subsequently transferred in
accordance with Section 7.5, the Transferable Royalties shall be transferred to
Purchaser free and clear of all Encumbrances other than those Encumbrances set
forth on Schedule L hereto. As of the date any TPPR Outstanding Royalty is
transferred in accordance with Section 7.5, the TPPR Royalty shall be
transferred to Purchaser free and clear of all Encumbrances other than those
Encumbrances set forth on Schedule L hereto.

20



--------------------------------------------------------------------------------



 



  (b)   No Adverse Implications: Except as disclosed in Schedule N hereto,
neither the execution and delivery of this Agreement nor the completion and
performance of the transactions contemplated by this Agreement will:

  (i)   give any Person, other than Purchaser or its Affiliates, the right to
terminate, cancel or amend any contractual or other right of Barrick or its
Affiliates where such termination, cancellation or amendment would have a
material adverse effect on any Purchased Royalty;     (ii)   result in the
creation of any Encumbrance on any Purchased Royalty or in a breach of or a
default under any Contract or other agreement relating to any Purchased Royalty
(including the Purchased Royalty Agreements) or in the crystallization of any
floating charge on, or the acceleration of any rights or obligations in respect
of, any Purchased Royalty; or     (iii)   give rise to any right of first offer,
pre-emptive right, right of first refusal or other right to purchase any of the
Purchased Royalties or a portion thereof,

in each case except for the Third Party Purchase Rights disclosed in Schedule A
hereto and provided all Third Party Consents are obtained

  (c)   Adverse Proceedings: There are no current, pending or, to Barrick’s
knowledge, threatened Proceedings by or against Barrick or any Affiliate of
Barrick relating to any Purchased Royalty or Purchased Royalty Agreement. To
Barrick’s knowledge, there is no basis for any other Proceeding which, if
pursued, would have a significant likelihood of having a material adverse effect
on any Purchased Royalty.     (d)   Approvals: There is no consent, approval,
authorization, release, waiver or other action of, or any registration,
declaration, filing or notice with or to, any Governmental Authority, Operator
or other Person that is required for the execution or delivery by Barrick of
this Agreement, or the completion or performance by Barrick of the transfer of
the Purchased Royalties as contemplated herein, or the validity or
enforceability of this Agreement against Barrick, other than (i) such consents,
approvals, authorizations, releases, waivers, actions, registrations,
declarations, filings or notices as may be required pursuant to the Foreign
Acquisitions Act or in connection with Third Party Purchase Rights, (ii) any
required Third Party Consents and (iii) any notices to be sent or delivered
after the Closing Date.     (e)   Material Contracts: Schedule B contains a
complete and accurate listing and description of all Purchased Royalty
Agreements and, except as noted on Schedule B, correct and complete copies of
such Purchased Royalty Agreements have been provided to Purchaser

21



--------------------------------------------------------------------------------



 



      by Barrick. None of the Purchased Royalty Agreements has been altered,
modified, supplemented or amended (except as disclosed in Schedule B). Each of
the Purchased Royalty Agreements is in full force and effect, except as
disclosed in Schedule N. With respect to each of the Purchased Royalty
Agreements (i) there are no existing material defaults thereunder by Barrick (or
its Affiliates) or to Barrick’s knowledge, the counterparty(ies) thereto, and
(ii) to Barrick’s knowledge, no event has occurred which (with notice, lapse of
time or both) would constitute a material breach or default thereunder by any
party, except as disclosed in Schedule N.     (f)   No Adverse Knowledge: Except
as disclosed in this Agreement or in Schedule N hereto, to Barrick’s knowledge,
there is no information or fact relating to any Purchased Royalty, any Purchased
Royalty Agreement, the counterparty to any Purchased Royalty Agreement, or the
transactions contemplated by this Agreement which might reasonably be expected
to materially and adversely affect any Purchased Royalty.     (g)   Litigation:
Except as disclosed in Schedule N hereto, there is no action, suit, prosecution
or other similar proceeding of a material nature at law or in equity or before
or by any Governmental Authority of which process initiating the same has been
served on Barrick (or its Affiliates) or, to Barrick’s knowledge, threatened
against Barrick (or its Affiliates) that affects any interest of Barrick (or its
Affiliates) in the Purchased Royalties.     (h)   Compliance with Laws: Except
as disclosed in Schedule N hereto, Barrick (or its Affiliates) has not received
from any Governmental Authority or any third party written notice of any pending
or threatened investigation or enquiry by any Governmental Authority relating to
any actual or alleged violation of any Law, including any Environmental Law, in,
with respect to, or affecting any of the Purchased Royalties or the lands
subject thereto.     (i)   Data Room Disclosure: Barrick has all right, title
and authority to disclose all information provided by Barrick to Purchaser in
the Data Room in respect of the Purchased Royalties, the Purchased Royalty
Agreements and tenures relating to the Purchased Royalties and the Purchased
Royalty Agreements.     (j)   Affiliates: Each of the entities listed on
Schedule A as the holder of a Purchased Royalty is an Affiliate of Barrick.    
(k)   Non-Residents of Canada: As at the Closing Date, none of the vendors of a
Purchased Royalty that constitutes property (other than excluded property within
the meaning of subsection 116(5) of the Tax Act) described in either subsection
116(1) or (5.2) of the Tax Act shall be a non-resident of Canada for purposes of
the Tax Act, except for HMCOC in the event that the transfers contemplated under
Section 2.6(a) are not completed prior to the Closing Date, in which event

22



--------------------------------------------------------------------------------



 



      HMCOC shall be a non-resident of Canada for purposes of the Tax Act and
the provisions of Section 2.6(b) shall apply.     (l)   Competition Act:
Assuming that the Closing Date is the date of this Agreement, neither (i) the
aggregate value of all the Purchased Royalties nor (ii) the annual gross
revenues from sales in or from Canada generated from the Purchased Royalties
exceeds Cdn $50,000,000, as determined pursuant to subsection 110(2) of the
Competition Act, provided that, for the purposes of Section 6.2(a) of this
Agreement, the assumption that the Closing Date is the date of this Agreement
will not apply.     (m)   Investment Canada Act: The value of the Purchased
Royalties, calculated in the manner prescribed by the Investment Canada Act, is
less than Cdn $5,000,000.

4.3 Disclosure Qualification
          On the date hereof and on the Closing Date, each of the
representations and warranties contained in Section 4.1 and Section 4.2
(including the representations and warranties set forth in the certificate
delivered pursuant to Section 6.2(d)) shall be deemed for all purposes to be
qualified in its entirety by reference to the full contents of the documents
identified in Schedule Q hereto (prior to any updating of such Schedule pursuant
to Section 7.3(e)). After the Closing Date, including for all purposes relating
to any claim for indemnification, each of the representations and warranties
contained in Section 4.1 and Section 4.2 (including the representations and
warranties set forth in the certificate delivered pursuant to Section 6.2(d))
shall be deemed for all purposes to be qualified in its entirety by reference to
the full contents of the documents identified in Schedule Q hereto as updated
pursuant to Section 7.3(e). For greater certainty, to the extent that any
inaccuracy in any such representation or warranty is patently evident or is
disclosed, directly or indirectly, in the contents of the documents identified
in the applicable version of Schedule Q, such representation and warranty will
be deemed to be qualified by such disclosure, and neither Purchaser nor any
Affiliate thereof shall be entitled to make any Claim for such inaccuracy in
such representation or warranty. For greater certainty, to the extent that a
document is referenced in a document identified in the applicable version of
Schedule Q but not actually listed in the applicable version of Schedule Q, the
representations and warranties will not be qualified by the full contents of
such referenced document, but only by the contents of such referenced document
that are patently evident or disclosed, directly or indirectly, in a document
identified in the applicable version of Schedule Q.
4.4 Disclaimer of Barrick and Due Diligence
      (a) Barrick hereby expressly disclaims any representation or warranty with
respect to the value, merchantability or fitness for any purpose of, or title to
or Encumbrances on, the Mineral Properties relating to any Purchased Royalty;
the existence or presence of any mineral substance or ore; the feasibility or
profitability of any mining operation or production on or with respect to the
Mineral Properties relating to any Purchased Royalty; the value of the Purchased
Royalties; the right or ability of the Operators to mine or produce minerals
from the Mineral

23



--------------------------------------------------------------------------------



 



Properties relating to any Purchased Royalty; and the likelihood that minerals
can or will be removed from the Mineral Properties relating to any Purchased
Royalty in commercially saleable quantities.
     (b) Purchaser acknowledges that it has had such opportunity as it requires
to conduct due diligence in respect of all matters pertaining to the Purchased
Royalties and the Purchased Royalty Agreements, and any Liabilities, Permits and
Contracts relating thereto, including conducting searches of the public records
relating thereto, and in respect of the Mineral Properties relating to the
Purchased Royalties, and that it is fully satisfied with the results. Purchaser
further acknowledges that the Purchased Royalties and the Purchased Royalty
Agreements and Liabilities relating thereto are being sold, assigned and
transferred to and assumed by Purchaser, as the case may be, without the benefit
of any representations or warranties from Barrick or any other Person except for
the representations and warranties contained in Section 4.1 and Section 4.2, as
qualified by Section 4.3 (including the representations and warranties set forth
in the certificate delivered pursuant to Section 6.2(d)), and with no other
representations or warranties, whether express or implied, collateral, statutory
or otherwise.
ARTICLE 5
COVENANTS
5.1 Operations Until Closing by Barrick
          Except as otherwise provided in this Agreement (including Schedule N
hereto) or as otherwise agreed in writing by Barrick and Purchaser, Barrick
shall (and shall cause its Affiliates to), to the extent applicable, (i) in the
case of the Transferable Royalties, from the date hereof until the Closing Date
(or in the case of the Transferable Royalties for which a Third Party Consent is
not received prior to the Closing Date, from the date hereof until the date that
the deliveries required by Section 7.5 are made or in the case of the Australian
Royalties, from the date hereof until the later of the FIRB Transfer Date and
the date that the deliveries required by Section 7.5 are made), (ii) in the case
of TPPR Outstanding Royalties that are transferred to the Purchaser, from the
date hereof until the date that the deliveries required by Section 7.5 are made,
and (iii) in the case of TPPR Royalties that are transferred to a third party,
from the date hereof until the date on which Barrick or its Affiliate transfers
the applicable TPPR Royalty:

  (a)   take good care of such Purchased Royalties and preserve, protect and
safeguard such Purchased Royalties;     (b)   not allow any such Purchased
Royalty to become subject to any Encumbrance on or after the date hereof other
than those Encumbrances set forth on Schedule L hereto;     (c)   not, except
pursuant to Third Party Purchase Rights or Buy Down Rights, (i) sell, assign,
lease, license, transfer or otherwise dispose of, or agree to sell, assign,
lease, license, transfer or otherwise dispose of, any such Purchased Royalty or
portion thereof, (ii) initiate, solicit, knowingly encourage or knowingly
facilitate

24



--------------------------------------------------------------------------------



 



      (including by way of furnishing non-public information or assistance) any
inquiries or the making of any proposal or other action that constitutes, or may
reasonably be expected to lead to, any sale, assignment, lease, license,
transfer or other disposition of any such Purchased Royalty or portion thereof,
or (iii) enter into discussions or negotiate with any Person in furtherance of
such inquiries or otherwise with respect to any sale, assignment, lease,
license, transfer or other disposition of any such Purchased Royalty or portion
thereof; provided that Barrick shall be entitled to cause HMCOC to transfer the
Allan Mine Potash Royalty, the Allan Mine Borax Royalty and the Golden Bear
Royalty to one or more Affiliates of Barrick resident in Canada for purposes of
the Tax Act, and Barrick shall be entitled to transfer, or cause the transfer
of, any other Purchased Royalty to Barrick or an Affiliate of Barrick with the
consent of Purchaser, not to be unreasonably withheld or delayed;     (d)   make
all necessary tax, governmental and other filings necessary in respect to such
Purchased Royalties in a timely fashion; and     (e)   not, without the prior
written consent of Purchaser, amend or vary any such Purchased Royalty except:

  (i)   renewals or replacements of any of such Purchased Royalties on terms and
conditions that are no less favourable to Barrick than those provided for under
their respective Purchased Royalty Agreements;     (ii)   pursuant to any
Permits required so as to maintain such Purchased Royalty or to consummate the
transactions contemplated by this Agreement;     (iii)   pursuant to and in
accordance with any Third Party Purchase Rights or Buy Down Rights; or     (iv)
  as Barrick may determine to be necessary or appropriate in order to separate
any Split Contract in accordance with Section 5.3.

5.2 Operations until Closing by Purchaser
          Except as otherwise provided in this Agreement or as otherwise agreed
to in writing by Barrick and Purchaser, Purchaser shall (and shall cause its
Affiliates to), to the extent applicable, from the date hereof until the Closing
Date:

  (a)   take good care of the Consideration Royalties and preserve, protect and
safeguard the Consideration Royalties;     (b)   not allow any Consideration
Royalty to become subject to any Encumbrance on or after the date hereof other
than those Encumbrances set forth on Schedule M hereto;     (c)   not (i) sell,
assign, lease, license, transfer or otherwise dispose of, or agree to sell,
assign, lease, license, transfer or otherwise dispose of, any such Consideration

25



--------------------------------------------------------------------------------



 



      Royalty or portion thereof, (ii) initiate, solicit, knowingly encourage or
knowingly facilitate (including by way of furnishing non-public information or
assistance) any inquiries or the making of any proposal or other action that
constitutes, or may reasonably be expected to lead to, any sale, assignment,
lease, license, transfer or other disposition of any such Consideration Royalty
or portion thereof, or (iii) enter into discussions or negotiate with any Person
in furtherance of such inquiries or otherwise with respect to any sale,
assignment, lease, license, transfer or other disposition of any such
Consideration Royalty or portion thereof;     (d)   make all necessary tax,
governmental and other filings necessary in respect to the Consideration
Royalties in a timely fashion; and     (e)   not, without the prior written
consent of Barrick, amend or vary any Consideration Royalty except:

  (i)   renewals or replacements of any of such Consideration Royalties on terms
and conditions that are no less favourable to Purchaser than those provided for
under their respective Consideration Royalty Agreements; or     (ii)   pursuant
to any Permits required so as to maintain such Consideration Royalty or to
consummate the transactions contemplated by this Agreement.

5.3 Third Party Consents; Split Contracts
     (a) Within 20 days of the date of this Agreement (or such earlier time or
times as may be required by the terms of the applicable Purchased Royalty
Agreements), Barrick shall give such notices (other than the FIRB Notice, which
for greater certainty shall be the responsibility of Purchaser) as may be
required by the terms of the Purchased Royalty Agreements (including any Split
Contracts) to all Operators and other Persons whose consent, approval,
authorization, release or waiver is required for the assignment of Barrick’s (or
its Affiliate’s) interests in the Purchased Royalty Agreements and the transfer
of the Purchased Royalties to Purchaser. Subject to Section 5.14, Barrick shall
use all reasonable efforts to obtain all consents, approvals, authorizations,
releases and waivers of any Governmental Authority, Operator or other Person
(other than such consents, approvals, authorizations, releases or waivers as may
be required pursuant to the Foreign Acquisitions Act which, for greater
certainty, shall be the responsibility of Purchaser) (the “Third Party
Consents”) necessary for the assignment of Barrick’s (or its Affiliate’s)
interests in the Purchased Royalty Agreements to Purchaser and the transfer of
the Purchased Royalties to Purchaser (other than, for greater certainty, any
consent, approval, authorization, release or waiver in respect of any Third
Party Purchase Rights).
     (b) Without limiting the generality of the foregoing, in the case of any
Split Contract where a Third Party Consent is required for Barrick (or its
Affiliate) to assign the portions of the Split Contract that relate to the
Purchased Royalties to Purchaser, Barrick shall use all reasonable efforts to
obtain all consents and agreements required to separate such Split Contract into
two or more separate agreements such that the ongoing rights, obligations and
Liabilities of Barrick and

26



--------------------------------------------------------------------------------



 



its Affiliates and the rights, obligations and Liabilities relating to the
Purchased Royalties are not contained in the same agreement.
     (c) Purchaser shall, at Barrick’s request, co-operate with Barrick and use
all reasonable efforts to assist Barrick in obtaining such Third Party Consents
and shall promptly give to Barrick such information and copies of such documents
relating to Purchaser which Barrick may reasonably request from time to time as
is necessary and appropriate in order to obtain any Third Party Consent referred
to above.
     (d) In the case of any Split Contract where (i) a Third Party Consent is
not required for Barrick (or its Affiliate) to assign the portions of the Split
Contract that relate to the Purchased Royalties to Purchaser, or (ii) such Third
Party Consents as are required for Barrick (or its Affiliate) to assign the
portions of the Split Contract that relate to the Purchased Royalties to
Purchaser have been obtained, Barrick shall assign to Purchaser only those
portions of such Split Contract that contain the rights, obligations and
Liabilities relating to the Purchased Royalties, which portions shall be treated
as a Purchased Royalty Agreement and, for greater certainty, the remaining
portions of such Split Contract, which contain the ongoing rights, obligations
and Liabilities of Barrick and its Affiliates shall not be transferred to
Purchaser.
5.4 Consent Not Received By Closing
     (a) Subject to Section 5.4(b), if a Third Party Consent required to permit
the transfer or assignment to Purchaser of Barrick’s interest in any Purchased
Royalty Agreement or Purchased Royalty is not received on or before the Closing
or other time for transfer of such Purchased Royalty to Purchaser pursuant to
Section 7.5, the transfer or assignment of such Purchased Royalty Agreement or
Purchased Royalty in respect of which the Third Party Consent has not been
received will not be effective in each case until the applicable Third Party
Consent has been received and such Purchased Royalty Agreement or Purchased
Royalty (including all rights in respect thereof) will be held by Barrick
following the Closing (in the case of Transferable Royalties) or other time for
transfer of such Purchased Royalty pursuant to Section 7.5 (in the case of TPPR
Outstanding Royalties to be transferred to Purchaser) in trust for the benefit
and exclusive use of Purchaser until such time as such Third Party Consent is
received and the applicable Purchased Royalty and related Purchased Royalty
Agreement is transferred to Purchaser in accordance with Section 7.5(c). Barrick
shall only make use of such Purchased Royalty Agreement or Purchased Royalty
held in trust for the benefit and exclusive use of Purchaser in accordance with
the directions of Purchaser that do not conflict with the terms governing such
Purchased Royalty Agreement or Purchased Royalty. Purchaser will co-operate with
such efforts and use all reasonable efforts to assist Barrick in obtaining such
Third Party Consents.
     (b) In the case of any Split Contract where a Third Party Consent is
required for Barrick (or its Affiliate) to assign the portions of the Split
Contract that relate to the Purchased Royalties to Purchaser, unless the parties
otherwise agree, the transfer or assignment of such Split Contract will not be
effective until the Split Contract has been separated as described in
Section 5.3, and such Split Contract will be held by Barrick following the
Closing (in the case of Transferable Royalties) or other time for transfer of
such Purchased Royalty pursuant to Section 7.5 (in the case of TPPR Outstanding
Royalties to be transferred to Purchaser) in trust for the

27



--------------------------------------------------------------------------------



 



benefit and use of Purchaser to the extent, and only to the extent, that such
Split Contract relates to a Purchased Royalty, until such Split Contract has
been separated and the rights, obligations and Liabilities relating to a
Purchased Royalty have been transferred to Purchaser as described in
Section 5.3(d). As it relates to rights, obligations and Liabilities relating to
a Purchased Royalty, Barrick shall only make use of such Split Contract in
accordance with the directions of Purchaser that do not conflict with the terms
governing such Split Contract. As it relates to rights, obligations and
Liabilities of Barrick or its Affiliates that are not related to a Purchased
Royalty, Barrick may make use of such Split Contract in such manner as it sees
fit.
5.5 Third Party Purchase Rights
     (a) Purchaser shall give Barrick instructions with respect to such notices
as may be required by the terms of the Purchased Royalty Agreements to be
provided to any Person who is the holder of a Third Party Purchase Right. Such
instructions shall (i) include the form of notice to be used and delivery
instructions and state as the purchase price the amount allocated to the
Purchased Royalty as set forth on Schedule D hereto, (ii) provide that such
notices will be delivered in respect of each applicable Purchased Royalty in
accordance with the times therefor set forth on Schedule O hereto, and (iii) be
provided to Barrick sufficiently in advance of the applicable time set forth on
Schedule O to allow Barrick or its Affiliate to deliver the applicable notice in
accordance with the time therefor set forth on Schedule O, in each case unless
the parties otherwise mutually agree. If Purchaser does provide instructions in
accordance with the second sentence of this Section 5.5(a), then Barrick or its
Affiliates will comply with such instructions or take an Independent Action, but
in any event Barrick or its Affiliates will provide the notices required by the
terms of the applicable Purchased Royalty Agreements. If Purchaser does not
provide instructions in accordance with the second sentence of this
Section 5.5(a), then Barrick or its Affiliates shall deliver notices to all
Persons who are holders of Third Party Purchase Rights in respect of any
Purchased Royalty or pursuant to any Purchased Royalty Agreement within the
times required by the applicable Purchased Royalty Agreement, which notices
shall state as the purchase price the amount allocated to the Purchased Royalty
as set forth on Schedule D hereto, and such notices given by Barrick or its
Affiliates will be deemed to be consistent with the instructions of Purchaser
and shall not be an Independent Action (provided that, for greater certainty,
the provisions of this Section 5.5, including with respect to requesting
instructions and complying with instructions or taking any Independent Action,
shall apply to any actions taken thereafter). Barrick shall promptly provide to
Purchaser copies of all written notices and responses received in response to
the notices given by Barrick (or its Affiliates) pursuant to this
Section 5.5(a).
     (b) From time to time, as required or appropriate in connection with Third
Party Purchase Rights (including in connection with the potential exercise of
Third Party Purchase Rights, any disputes or challenges relating to the exercise
or non-exercise of Third Party Purchase Rights or the terms of the Third Party
Purchase Rights and any settlement of any litigation or arbitration relating to
such disputes or challenges), following receipt of a request therefor from
Barrick, Purchaser shall provide to Barrick instructions in accordance with this
Section 5.5(b) with respect to the actions to be taken with respect thereto. If
Purchaser fails to provide instructions in response to a timely request therefor
from Barrick, then Barrick and its Affiliates shall be permitted either to not
take any action or to take such action as may have been

28



--------------------------------------------------------------------------------



 



proposed in Barrick’s request, which action (or failure to act) will be deemed
to be consistent with the instructions of Purchaser and shall not be an
Independent Action. Barrick (or its Affiliates) may choose not to follow
instructions given by Purchaser pursuant to this Section 5.5.
     (c) If Barrick (or its Affiliates) takes an action or fails to take an
action with respect to the Third Party Purchase Rights of a TPPR Royalty where
such action or failure to act is inconsistent with the instructions of Purchaser
given in accordance with this Section 5.5 (each an “Independent Action”), then:

  (i)   as provided in Section 9.2(c), Purchaser’s obligation to indemnify
Barrick for Losses pursuant to Section 9.2(c) shall be limited to Losses
suffered or incurred by Barrick or its Affiliates as a result of or arising
directly or indirectly out of or in connection with actions taken or not taken
by Barrick or its Affiliates that were not Independent Actions (regardless of
whether such Losses are suffered or incurred prior to or after the time that
Barrick takes the Independent Action), and for purposes of greater certainty,
Purchaser shall not be obligated to indemnify Barrick for Losses suffered or
incurred by Barrick or its Affiliates as a result of or arising directly or
indirectly out of or in connection with actions taken or not taken by Barrick or
its Affiliates that were Independent Actions; and     (ii)   the “TPPR Payment
Amount” shall be the amount allocated to that TPPR Royalty in Schedule D, less
any amounts owing to Barrick pursuant to Section 9.2(c) which have not been
paid.

     (d) If Barrick (or its Affiliates) does not take any action (or fail to
take any action) with respect to the Third Party Purchase Rights of a TPPR
Royalty that is an Independent Action, then:

  (i)   as provided in Section 9.2(c), Purchaser shall indemnify Barrick
pursuant to Section 9.2(c) for Losses suffered or incurred by Barrick or its
Affiliates as a result of or arising directly or indirectly out of or in
connection with actions taken or not taken by Barrick or its Affiliates with
respect to any Third Party Purchase Rights (regardless of whether such Losses
are suffered or incurred prior to or after the time that the TPPR Royalty is
transferred to Purchaser or its Affiliate or to a third party, as the case may
be); and     (ii)   the “TPPR Payment Amount” shall be the gross proceeds
received by Barrick or its Affiliate from the transfer of such TPPR Royalty,
less any amounts owing to Barrick pursuant to Section 9.2(c) which have not been
paid.

     (e) Purchaser shall, at Barrick’s request, co-operate with Barrick and use
all reasonable efforts to assist Barrick to comply with the provisions of this
Section 5.5.
     (f) The parties agree to cooperate in good faith to take such actions and
execute such documents or instruments as may be necessary or desirable in order
to recommence the period of

29



--------------------------------------------------------------------------------



 



time in which a TPPR Royalty can be sold to Purchaser if the period of time
within which such sale may be completed expires prior to the Closing Date.
     (g) All requests for instructions from Barrick given to Purchaser pursuant
to this Section 5.5 must be in writing and include a specific request for
instructions. All requests for instructions must be made sufficiently in advance
of the required instructions to give Purchaser a reasonable amount of time to
provide instructions.
     (h) All instructions to be given by Purchaser pursuant to this Section 5.5
must be reasonable, in compliance with applicable Law, the applicable Purchased
Royalty Agreement(s) and this Agreement, in writing and in sufficient detail to
make clear to Barrick the actions required to comply with such instructions. All
such instructions must be received by Barrick from Purchaser promptly after a
request therefor, and in any event sufficiently in advance of the required
action to give Barrick a reasonable amount of time to comply with such
instructions.
5.6 No Reduction in Purchase Price
          The Purchase Price shall not be reduced as a result of the refusal of
or failure to obtain any Third Party Consents or the exercise of any Third Party
Purchase Rights. Purchaser accepts the entire risk that the Third Party Purchase
Rights may be exercised and any required Third Party Consents may be refused or
otherwise not obtained and acknowledges and agrees that Purchaser shall have no
Claim against Barrick as a result thereof.
5.7 Notice to Operators
     (a) Within 10 days after the Closing Date, Purchaser shall give such
notices to the applicable Operators and other Persons as may be required by the
terms of the Purchased Royalty Agreements relating to the Transferable
Royalties, other than those held in trust pursuant to Section 5.4 and any
Australian Royalties not transferred on the Closing Date as a result of an
Unsatisfied FIRB Condition, of the transfer of such Transferable Royalties to
Purchaser, including instructions to such Operators to make payment to Purchaser
of all amounts payable in respect of, as applicable, production and/or
operations at the underlying Mineral Properties occurring on or after the
Closing Date. This Section 5.7 shall apply, mutatis mutandis, to all TPPR
Outstanding Royalties transferred to Purchaser, all Purchased Royalties held in
trust pursuant to Section 5.4 that are transferred to Purchaser and all
Australian Royalties transferred to Purchaser pursuant to Section 7.5(d).
     (b) After the Closing Date, Barrick shall be responsible for giving such
notices to the applicable Operators and other Persons as Barrick may determine
appropriate and as may be required by the terms of the Consideration Royalty
Agreements relating to the Consideration Royalties of the transfer of the
Consideration Royalties to Barrick (or its Affiliate), including instructions to
such Operators to make payment to Barrick (or its Affiliate) of all amounts
payable in respect of, as applicable, production and/or operations at the
underlying Mineral Properties occurring on or after the Closing Date.

30



--------------------------------------------------------------------------------



 



5.8 Barrick Covenants
     (a) Barrick hereby covenants and agrees that prior to and following the
Closing Date it shall promptly forward to Purchaser or otherwise notify
Purchaser of any notices it or its Affiliates receive on or after the date
hereof in respect of the Purchased Royalties or the Purchased Royalty Agreements
relating thereto (excluding, for greater certainty, such notices that are
delivered in respect of any TPPR Royalty that is transferred to a third party
after the date of such transfer).
     (b) Barrick covenants and agrees that from and after the Closing Date (or
other date of transfer), it shall, or its Affiliate(s) shall (in which case
Barrick shall cause its Affiliate(s) to), as the case may be, execute such
assignment or other agreements and applications as may be reasonably required to
(i) permit the Consideration Royalties to be transferred to Barrick (or its
Affiliate), and Barrick’s (or its Affiliate’s) interest in the Consideration
Royalties to be registered by Barrick (or its Affiliate) to the greatest extent
possible under Law, and (ii) permit the Purchased Royalties (other than the TPPR
Royalties that are not transferred to Purchaser) to be transferred to Purchaser
(or its Affiliate), and Purchaser’s (or its Affiliate’s) interest in the
Purchased Royalties (other than the TPPR Royalties that are not transferred to
Purchaser) to be registered by Purchaser (or its Affiliate) to the greatest
extent possible under Law.
     (c) Barrick agrees that it shall provide Purchaser and its designated
representatives with access to the Data Room and all Books and Records contained
in the Data Room from the date hereof up to the Closing Date and that on the
Closing Date or as promptly as possible thereafter, it shall deliver to
Purchaser either physical or electronic copies (or originals to the extent they
are in the possession or control of Barrick and reasonably available) of all
Books and Records identified on Schedule Q (as updated pursuant to
Section 7.3(e)) relating to the Transferable Royalties, in each case subject to
any confidentiality obligations then applicable to Barrick or any of its
Affiliates to any third party as disclosed on Schedule N. Barrick further agrees
that it shall deliver to Purchaser either physical or electronic copies (or
originals to the extent they are in the possession or control of Barrick and
reasonably available) of all Books and Records identified on Schedule Q (as
updated pursuant to Section 7.3(e)) relating to the TPPR Outstanding Royalties
subsequently transferred to Purchaser in accordance with Section 7.5(a), the
Purchased Royalties that are subject to Section 5.4 subsequently transferred to
Purchaser in accordance with Section 7.5(c) and the Australian Royalties
subsequently transferred to Purchaser in accordance with Section 7.5(d) on the
applicable date such TPPR Outstanding Royalties, Purchased Royalties or
Australian Royalties, as applicable, are transferred to Purchaser or as promptly
as possible thereafter, subject to any confidentiality obligations then
applicable to Barrick or any of its Affiliates to any third party as disclosed
on Schedule N.
     (d) Barrick hereby covenants and agrees that prior to and after the Closing
Date it shall, subject to any confidentiality obligations then applicable to
Barrick or any of its Affiliates to any third party as disclosed on Schedule N,
use commercially reasonable efforts to provide to Purchaser such information as
Purchaser may reasonably request in order for Purchaser to prepare such pro
forma and historical financial statements as may be required by applicable
United States securities laws and Barrick shall ensure that such information
provided to Purchaser is assembled in good faith based on Barrick’s internal
records;

31



--------------------------------------------------------------------------------



 



provided, however, Purchaser shall have sole responsibility for preparing any
such pro forma and historical financial statements and for the contents thereof,
including those portions based, directly or indirectly, in whole or in part,
upon information provided by Barrick, and Purchaser shall indemnify and hold
Barrick and its Affiliates harmless from and against any Losses suffered or
incurred, arising directly or indirectly from or in connection with such pro
forma and historical financial statements.
     (e) To the extent that Purchaser identifies that (i) the mining registry in
a particular jurisdiction does not correctly reflect that the payor of a
Purchased Royalty (other than a TPPR Royalty that is transferred to a third
party) is the registered holder of all claims, concessions or tenements to which
the Purchased Royalty applies, or that (ii) a deed of assumption assuming the
Purchased Royalties should have been executed by the payor of a Purchased
Royalty and registered and was not, Purchaser may request, and Barrick may, in
its discretion, provide, assistance in connection with the procurement of such
deeds of assumption and updating the records at such mining registry in
accordance with applicable law; provided that Barrick shall have no liability
for any actions taken or not taken by Barrick pursuant to this Section 5.8(e),
for any failure to procure a deed of assumption or to update any records at any
mining registry or for any failure to assist with any such procurement or
updating.
5.9 Purchaser Covenants
     (a) Purchaser covenants and agrees that from and after the Closing Date (or
other date of transfer), it shall, or its Affiliate(s) shall (in which case
Purchaser shall cause its Affiliate(s) to), as the case may be, execute such
assignment, termination or other agreements and applications as may be
reasonably required to (i) permit the Purchased Royalties (other than TPPR
Royalties that are not transferred to Purchaser) to be transferred to Purchaser
(or its Affiliate), and Purchaser’s (or its Affiliate’s) interest in the
Purchased Royalties (other than the TPPR Royalties that are not transferred to
Purchaser) to be registered by Purchaser (or its Affiliate) to the greatest
extent possible under Law, and (ii) permit the Consideration Royalties to be
transferred to Barrick (or its Affiliate), and Barrick’s (or its Affiliate’s)
interest in the Consideration Royalties to be registered by Barrick (or its
Affiliate) to the greatest extent possible under Law.
     (b) Purchaser covenants and agrees that upon Closing all information
provided by Purchaser to Barrick in respect of the Consideration Royalties and
tenures relating to the Consideration Royalties, including the Books and Records
relating thereto shall become the property of Barrick.
     (c) Purchaser covenants and agrees that prior to and following the Closing
Date it shall promptly forward to Barrick any notices it or its Affiliates
receive on or after the date hereof in respect of the Consideration Royalties or
the Consideration Royalty Agreements relating thereto (other than notices
provided to Purchaser by Barrick or its Affiliates).
5.10 FIRB Notice
          Purchaser shall, within ten Business Days after the date hereof,
deliver to the Treasurer of the Commonwealth of Australia a written notice
(“FIRB Notice”) in the prescribed

32



--------------------------------------------------------------------------------



 



form and in accordance with section 26A of the Foreign Acquisitions Act, and
otherwise in accordance the provisions of the Foreign Acquisitions Act, in
respect of the purchase and sale of the Australian Royalties in accordance with
and subject to the terms and conditions of this Agreement. Purchaser shall
further request in the FIRB Notice that the Treasurer provide written
acknowledgement of the receipt of such FIRB Notice and, upon receipt by
Purchaser of such acknowledgement, if any, promptly provide a copy of the same
to Barrick. Barrick shall co-operate with Purchaser in connection with the
preparation of the FIRB Notice, including promptly providing to Purchaser such
information and copies of such documents relating to Barrick which Purchaser may
reasonably request from time to time as are necessary and appropriate in order
to prepare such FIRB Notice. Following delivery of the FIRB Notice, Purchaser
shall keep Barrick apprised of all actions taken or to be taken and
communications and correspondence between Purchaser and the Treasurer with
respect thereto and provide Barrick with copies of any documentation provided
to, or received from, the Treasurer of the Commonwealth of Australia and
promptly provide to Barrick with any correspondence from, or on behalf of, the
Treasurer of the Commonwealth of Australia evidencing the satisfaction or
fulfilment of the FIRB Condition.
5.11 Mutual Covenants
          Except as otherwise provided in this Agreement or as otherwise agreed
upon in writing by the parties, each party shall from the date of this Agreement
up to the Closing Date use all reasonable efforts to ensure that the
representations and warranties of such party in this Agreement are true and
correct as of the Closing Date and that the covenants and conditions to be
fulfilled by each such party pursuant to this Agreement are fulfilled on or
prior to the Closing Date, and shall promptly inform the other party of any
state of facts that will or is reasonably likely to result in any representation
or warranty of such party being untrue or incorrect or in any covenant or
condition being unfulfilled at Closing.
5.12 Performance by Affiliates
          To the extent any action or thing, or any document, instrument or
other agreement to be executed or delivered, or any other payment, obligation or
covenant to be fulfilled, observed or performed by either party pursuant to this
Agreement or any other document, instrument or agreement contemplated hereunder,
required to consummate the transactions contemplated hereunder would require an
Affiliate of such party to do such action or thing, or execute and deliver such
document, instrument or other agreement, or fulfill, observe or perform such
other payment, obligation or covenant, each of the parties covenants and agrees
to cause its Affiliate(s), as applicable, to do all such actions or things,
execute and deliver all such documents, instruments and other agreements and to
fulfill, observe and perform all such payments, obligations and covenants.
5.13 Books and Records
     (a) Purchaser agrees that, to the greatest extent possible, it shall
provide Barrick and its designated representatives with access to any Books and
Records and other information relating to the Consideration Royalties that
Barrick may reasonably request from time to time from the date hereof up to the
Closing Date and that at the Closing it shall deliver to Barrick all

33



--------------------------------------------------------------------------------



 



such Books and Records and other information relating to the Consideration
Royalties (other than notices, correspondence, notes, written information, data
and other documents provided to Purchaser by Barrick, its Affiliates or their
predecessors in interest).
     (b) From the date hereof until the date that is 12 months after the Closing
Date, Barrick shall provide (i) to Purchaser certain additional Books and
Records relating to the Purchased Royalties identified by Barrick and (ii) to
Purchaser and its designated representatives reasonable access that Purchaser
may reasonably request from time to time to any Books and Records relating to
the Purchased Royalties in the possession or control of Barrick (other than TPPR
Royalties that are not transferred to Purchaser), and (after the Closing Date)
Barrick shall provide to Purchaser copies (or originals to the extent they are
in the possession or control of Barrick and reasonably available) of such Books
and Records physically identified by Purchaser or its designated representatives
during any access visit, in each case subject to any continuing confidentiality
obligations then applicable to Barrick or any of its Affiliates to any third
party as disclosed on Schedule N.
     (c) Purchaser and its Affiliates will retain all Books and Records provided
by Barrick and its Affiliates, and provide Barrick and its designated
representatives with access to any such Books and Records that Barrick may
reasonably request from time to time for the purposes of investigating,
responding to or defending against any Claim or any Liability alleged to have
been retained by Barrick in respect of any Purchased Royalty.
5.14 Transfer of Certain TPPR Royalties
     (a) The parties acknowledge and agree that, in accordance with the terms
and conditions of this Agreement, those TPPR Royalties in respect of which Third
Party Purchase Rights are exercised and the TPPR Royalty is transferred to a
third party shall not be transferred to Purchaser.
     (b) Notwithstanding any other provision of this Agreement, neither Barrick
nor any of its Affiliates shall be under any obligation to transfer to Purchaser
any TPPR Royalty in respect of which the applicable Third Party Purchase Rights
have been exercised and such TPPR Royalty has been transferred to a third party
and neither Barrick nor any of its Affiliates shall be under any obligation to
take any action in connection with the transfer of any such TPPR Royalty to
Purchaser, including obtaining any Third Party Consent in respect of such a
transfer of such TPPR Royalty to Purchaser.
     (c) Notwithstanding any other provision of this Agreement, neither
Purchaser nor any of its Affiliates shall take any action to transfer or
facilitate the transfer of any TPPR Royalty to Purchaser, including providing
any notice to any Operator, until such time as the applicable Third Party
Purchase Rights are waived or have lapsed or are otherwise terminated.

34



--------------------------------------------------------------------------------



 



ARTICLE 6
CONDITIONS OF CLOSING
6.1 Conditions of Closing in Favour of Barrick
          The obligation of Barrick to complete the transactions contemplated by
this Agreement is subject to each of the following conditions for the exclusive
benefit of Barrick, being fulfilled or performed at or prior to the Closing
Date:

  (a)   Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement (including the representations and
warranties contained in Sections 3.1 and 3.2) shall be true and correct in all
material respects on and as of the Closing Date (other than the representations
and warranties which are qualified with reference to materiality, which
representations and warranties shall be true and correct in all respects on and
as of the Closing Date) with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date;    
(b)   Covenants. All of the terms, covenants, obligations and conditions of this
Agreement to be performed, observed or complied with by Purchaser on or before
the Closing Date shall have been duly performed, observed or complied with by
Purchaser;     (c)   No Orders or Proceedings. No injunction or restraining
order or other decision, ruling or order of any Governmental Authority of
competent jurisdiction being in effect which prohibits, restrains, materially
limits or imposes material adverse conditions on, the transactions contemplated
by this Agreement and no action or proceeding having been instituted or
remaining pending or having been threatened and not resolved before any such
Governmental Authority to restrain, prohibit, materially limit or impose
material adverse conditions on such contemplated transactions;     (d)  
Certificate of Purchaser. Purchaser shall have delivered to Barrick a
certificate of Purchaser dated the Closing Date, executed by an authorized
senior officer of Purchaser, certifying that the representations and warranties
made by Purchaser in this Agreement are true and correct in all material
respects as at the Closing Date (other than the representations and warranties
which are qualified with reference to materiality, which representations and
warranties shall be certified to be true and correct in all respects as at the
Closing Date) and that all terms, covenants, obligations and conditions to be
observed, performed or complied with by Purchaser on or before the Closing Date
pursuant to the terms of this Agreement have been duly observed, performed or
complied with by Purchaser;     (e)   Royalty Assignment Agreements. In respect
of each of the Transferable Royalties, Purchaser shall have delivered to Barrick
a duly executed Royalty Assignment Agreement (in the applicable form);

35



--------------------------------------------------------------------------------



 



  (f)   Assignment of Consideration Royalties. In respect of each of the
Consideration Royalties, Purchaser shall have delivered to Barrick a duly
executed original of each of the documents attached hereto as Schedule S;    
(g)   Encumbrances. In respect of each of the Consideration Royalties, Purchaser
shall have obtained a full discharge and release of all Encumbrances identified
to be removed on Schedule M and shall deliver evidence satisfactory to Barrick,
acting reasonably, of such discharge and release; and     (h)   Delivery of
Other Documents. Purchaser shall have delivered all other necessary transfers,
assignments and other documentation in form and substance agreed to by the
parties, acting reasonably, required to transfer the Consideration Royalties,
including the Consideration Royalty Agreements, to Barrick or an Affiliate
thereof as contemplated pursuant to this Agreement.

          In the event that any of the foregoing conditions is not performed,
fulfilled or complied with at or before the Closing Date, Barrick may terminate
this Agreement by written notice to Purchaser, in which event, subject to
Section 11.10, this Agreement shall be terminated, Barrick shall be released
from all obligations under this Agreement and Purchaser will also be so released
unless (i) Purchaser was reasonably capable of causing such condition or
conditions to be fulfilled or (ii) Purchaser has breached any of its covenants
or obligations in or under this Agreement (in which case of clause (i) or clause
(ii) Barrick shall be entitled to make a Claim for any Loss arising therefrom in
accordance with Section 9.2). The foregoing conditions are for the exclusive
benefit of Barrick and accordingly Barrick will be entitled to waive compliance
with any such conditions if it sees fit to do so.
6.2 Conditions of Closing in Favour of Purchaser
          The obligation of Purchaser to complete the transactions contemplated
by this Agreement is subject to each of the following terms and conditions for
the exclusive benefit of Purchaser, being fulfilled or performed at or prior to
the Closing Date:

  (a)   Representations and Warranties. The representations and warranties of
Barrick contained in this Agreement (including the representations and
warranties contained in Sections 4.1 and 4.2, as qualified by Section 4.3) shall
be true and correct in all material respects on and as of the Closing Date
(other than the representations and warranties which are qualified with
reference to materiality, which representations and warranties shall be true and
correct in all respects on and as of the Closing Date) with the same force and
effect as though such representations and warranties had been made at and as of
the Closing Date;     (b)   Covenants. All of the terms, covenants, obligations
and conditions of this Agreement to be performed, observed or complied with by
Barrick on or before the Closing Date shall have been duly performed, observed
or complied with by Barrick;     (c)   No Orders or Proceedings. No injunction
or restraining order or other decision, ruling or order of any Governmental
Authority of competent jurisdiction being in

36



--------------------------------------------------------------------------------



 



      effect which prohibits, restrains, materially limits or imposes material
adverse conditions on, the transactions contemplated by this Agreement and no
action or proceeding having been instituted or remaining pending or having been
threatened and not resolved before any such Governmental Authority to restrain,
prohibit, materially limit or impose material adverse conditions on such
contemplated transactions;     (d)   Certificate of Barrick. Barrick shall have
delivered to Purchaser a certificate of Barrick dated the Closing Date, executed
by an authorized senior officer of Barrick, certifying that the representations
and warranties made by Barrick in this Agreement are true and correct in all
material respects as at the Closing Date (other than the representations and
warranties which are qualified with reference to materiality, which
representations and warranties shall be certified to be true and correct in all
respects as at the Closing Date) and that all terms, covenants, obligations and
conditions to be observed, performed or complied with by Barrick on or before
the Closing Date pursuant to the terms of this Agreement have been duly
observed, performed or complied with by Barrick;     (e)   Royalty Assignment
Agreements. In respect of each of the Transferable Royalties, Barrick shall have
delivered to Purchaser a duly executed Royalty Assignment Agreement (in the
applicable form) or, in the case of any Transferable Royalties for which a Third
Party Consent has yet to be obtained, an executed declaration from Barrick that
it is holding such Transferable Royalties in trust for Purchaser pursuant to and
in accordance with Section 5.4;     (f)   Assignment of Consideration Royalties.
In respect of each of the Consideration Royalties, Barrick shall have delivered
to Purchaser a duly executed original of each of the documents attached hereto
as Schedule S; and     (g)   Delivery of Other Documents. Barrick shall have
delivered all other necessary transfers, assignments and other documentation in
form and substance agreed to by the parties, acting reasonably, required to
transfer the Transferable Royalties, including the Purchased Royalty Agreements
relating thereto, to Purchaser as contemplated pursuant to this Agreement.

          In the event that any of the foregoing conditions is not performed,
fulfilled or complied with at or before the Closing Date, Purchaser may
terminate this Agreement by written notice to Barrick, in which event, subject
to Section 11.10, this Agreement shall be terminated, Purchaser shall be
released from all obligations under this Agreement and Barrick will also be so
released unless (i) Barrick was reasonably capable of causing such condition or
conditions to be fulfilled or (ii) Barrick has breached any of its covenants or
obligations in or under this Agreement (in which case of clause (i) or clause
(ii) Purchaser shall be entitled to make a Claim for any Loss arising therefrom
in accordance with Section 9.3). The foregoing conditions are for the exclusive
benefit of Purchaser and accordingly Purchaser will be entitled to waive
compliance with any such conditions if it sees fit to do so.

37



--------------------------------------------------------------------------------



 



ARTICLE 7
CLOSING ARRANGEMENTS
7.1 Date and Place of Closing
          Subject to Article 6, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall occur on October 1, 2008 or on such other
date as may be mutually agreed upon in writing by the parties (the “Closing
Date”). The Closing shall take place in the offices of Davies Ward Phillips &
Vineberg LLP at Suite 4400, 1 First Canadian Place, Toronto, Ontario at 8:30
a.m. (Toronto time) or at such other locations or times as may be agreed upon by
the parties.
7.2 Purchaser’s Closing Deliveries
          At the Closing, Purchaser shall deliver the following to Barrick:

  (a)   the Purchase Price paid and satisfied in accordance with Section 2.4(b)
hereof;     (b)   certified copies of resolutions of the directors of Purchaser
approving the transactions contemplated by this Agreement and the execution and
delivery of this Agreement and all documents, instruments and agreements
required to be executed and delivered by Purchaser pursuant to this Agreement
and the performance by Purchaser of its rights and obligations thereunder;    
(c)   in respect of each of the Transferable Royalties (other than any
Australian Royalties if there is an Unsatisfied FIRB Condition and any
Transferable Royalties for which a Third Party Consent has yet to be obtained),
an executed Royalty Assignment Agreement (in the applicable form);     (d)   in
respect of each of the Consideration Royalties, a duly executed original of each
of the documents attached hereto as Schedule S;     (e)   all Books and Records
relating to the Consideration Royalties (other than notices, correspondence,
notes, written information, data and other documents provided to Purchaser by
Barrick, its Affiliates or their predecessors in interest);     (f)   copies of
all Third Party Consents received in connection with the Consideration
Royalties;     (g)   unless there is an Unsatisfied FIRB Condition, evidence to
Barrick acting reasonably that the FIRB Condition has been satisfied or
fulfilled;     (h)   a certificate of Purchaser pursuant to and in accordance
with Section 6.1(d);     (i)   a FIRPTA certificate in form and substance
reasonably satisfactory to Barrick to the effect that Purchaser and/or each of
its Affiliates that is transferring a Consideration Royalty relating to property
located in the United States is not a

38



--------------------------------------------------------------------------------



 



      “foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code of 1986; and     (j)   such other transfers, assignments and other
documentation in form and substance agreed to by the parties, acting reasonably,
required to transfer the Consideration Royalties, including the Consideration
Royalty Agreements, to Barrick or an Affiliate thereof.

7.3 Barrick’s Closing Deliveries
          At the Closing Barrick shall deliver the following to Purchaser:

  (a)   the Consideration Price paid and satisfied in accordance with
Section 2.4(a) hereof;     (b)   in respect of each of the Transferable
Royalties, an executed Royalty Assignment Agreement (in the applicable form), or
in the case of any Transferable Royalties for which a Third Party Consent has
yet to be obtained, an executed declaration from Barrick that it is holding such
Purchased Royalties in trust for Purchaser pursuant to and in accordance with
Section 5.4; provided that if there is an Unsatisfied FIRB Condition, no
Australian Royalties shall be transferred on the Closing Date or held in trust
after the Closing Date except as provided in Section 7.5(d);     (c)   the TPPR
Payment Amount for each TPPR Sold Royalty (without interest) (other than any
Australian Royalties if there is an Unsatisfied FIRB Condition);     (d)   in
respect of each of the Consideration Royalties, a duly executed original of each
of the documents attached hereto as Schedule S;     (e)   an update to
Schedule Q to this Agreement identifying all of the additional Books and Records
provided to Purchaser following the date hereof and prior to the Closing Date
(which, for greater certainty and as provided in Section 4.3, will update the
Schedule Q attached to this Agreement after the Closing Date, including for all
purposes relating to any claim for indemnification, but will not update
Schedule Q for purposes of determining whether the closing conditions in
Section 6.2 are satisfied as of the Closing Date);     (f)   copies of any Third
Party Consents received in connection with the Transferable Royalties (other
than any Australian Royalties if there is an Unsatisfied FIRB Condition);    
(g)   a certificate of Barrick pursuant to and in accordance with
Section 6.2(d);     (h)   a FIRPTA certificate in form and substance reasonably
satisfactory to Purchaser to the effect that Barrick and/or each of its
Affiliates that is transferring a Purchased Royalty relating to property located
in the United States is not a

39



--------------------------------------------------------------------------------



 



      “foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code of 1986; and     (i)   such other transfers, assignments and other
documentation in form and substance agreed to by the parties, acting reasonably,
required to transfer the Transferable Royalties (other than any Australian
Royalties if there is an Unsatisfied FIRB Condition), including the Purchased
Royalty Agreements relating thereto, to Purchaser.

7.4 Concurrent Delivery
          It shall be a condition of the Closing that all matters of payment and
the execution and delivery of documents by any party to the other party pursuant
to the terms of this Agreement shall be concurrent requirements and that nothing
will be complete at the Closing until everything required as a condition
precedent to the Closing has been paid, executed and delivered, as the case may
be.
7.5 Post-Closing Deliveries and Payments
       (a) From time to time, with respect to TPPR Outstanding Royalties where
the applicable Third Party Purchase Rights are waived, lapse or are otherwise
terminated on or after the Closing Date (subject to Section 7.5(d) in respect of
any such TPPR Outstanding Royalties that are Australian Royalties if the FIRB
Transfer Date has not occurred), within 30 days after such waiver, lapse or
termination, or on such later date as may be instructed by Purchaser pursuant to
Section 5.5:

  (i)   Barrick shall deliver (or cause to be delivered) to Purchaser:

  (A)   an executed Royalty Assignment Agreement (in the applicable form), or in
the case of any such TPPR Outstanding Royalties for which a Third Party Consent
has yet to be obtained, an executed declaration from Barrick that it is holding
such TPPR Outstanding Royalties in trust for Purchaser pursuant to and in
accordance with Section 5.4;     (B)   such other transfers, assignments and
other documentation in form and substance agreed to by the parties, acting
reasonably, required to transfer such TPPR Outstanding Royalties, including the
Purchased Royalty Agreements relating thereto, to Purchaser; and     (C)  
copies of all Third Party Consents received in connection with such TPPR
Outstanding Royalties; and

  (ii)   Purchaser shall deliver to Barrick an executed Royalty Assignment
Agreement (in the applicable form) with respect to such TPPR Outstanding
Royalties, other than such TPPR Outstanding Royalties for which a Third Party
Consent has yet to be obtained.

40



--------------------------------------------------------------------------------



 



     (b) From time to time, with respect to TPPR Outstanding Royalties where the
applicable Third Party Purchase Rights are exercised and the TPPR Royalty is
transferred to a third party pursuant to the applicable Third Party Purchase
Rights on or after the Closing Date (subject to Section 7.5(d) in respect of any
such TPPR Outstanding Royalties that are Australian Royalties if the FIRB
Transfer Date has not occurred), within 30 days after completion of such
transfer, Barrick shall deliver (or cause to be delivered) to Purchaser the TPPR
Payment Amount for such TPPR Outstanding Royalty, with interest from the Closing
Date to the date of payment at Barrick’s cost of borrowing.
     (c) From time to time, with respect to Purchased Royalties that are subject
to Section 5.4 where the applicable Third Party Consent is obtained on or after
the Closing Date (subject to Section 7.5(d) in respect of any such Purchased
Royalties that are Australian Royalties if the FIRB Transfer Date has not
occurred), within 30 days after such consent:

  (i)   Barrick shall deliver (or cause to be delivered) to Purchaser:

  (A)   an executed Royalty Assignment Agreement (in the applicable form) with
respect to such Purchased Royalties;     (B)   such other transfers, assignments
and other documentation in form and substance agreed to by the parties, acting
reasonably, required to transfer such Purchased Royalties, including the
Purchased Royalty Agreements relating thereto, to Purchaser; and     (C)  
copies of all Third Party Consents received in connection with such Transferable
Royalties; and

  (ii)   Purchaser shall deliver to Barrick an executed Royalty Assignment
Agreement (in the applicable form) with respect to such Purchased Royalties.

     (d) Notwithstanding any other provision of this Agreement, in no
circumstances shall any Australian Royalties be transferred or held in trust for
Purchaser (or any of its Affiliates) until the FIRB Transfer Date nor will any
gross proceeds from the transfer of any Australian Royalty to any third party
holding Third Party Purchase Rights be paid to Purchaser (or any of its
Affiliates) until the FIRB Transfer Date. Subject to Section 7.5(e), if there is
an Unsatisfied FIRB Condition, within 30 days after receipt by Barrick from
Purchaser of evidence to Barrick acting reasonably of the satisfaction or
fulfillment of the FIRB Condition:

  (i)   Barrick shall deliver (or cause to be delivered) to Purchaser:

  (A)   an executed Royalty Assignment Agreement (in the applicable form) with
respect to the Australian Royalties, other than Australian Royalties that are
subject to a Third Party Purchase Right where (I) on or before the FIRB Transfer
Date, the Third Party Purchase Rights have been exercised and the Australian
Royalty transferred to a third party in accordance with such Third Party
Purchase Rights, or (II) such Third Party Purchase Rights

41



--------------------------------------------------------------------------------



 



      have not been waived, lapse or otherwise terminated on or before the FIRB
Transfer Date, which shall be dealt with in accordance with Section 7.5(a) from
and after the FIRB Transfer Date, (the “Australian Transferable Royalties”), or
in the case of any such Australian Transferable Royalties for which a Third
Party Consent has yet to be obtained, an executed declaration from Barrick that
it is holding such Australian Transferable Royalties in trust for Purchaser
pursuant to and in accordance with Section 5.4;     (B)   such other transfers,
assignments and other documentation in form and substance agreed to by the
parties, acting reasonably, required to transfer the Australian Transferable
Royalties, including the Purchased Royalty Agreements relating thereto, to
Purchaser;     (C)   in respect of any Australian Royalties that are subject to
a Third Party Purchase Right where on or before the FIRB Transfer Date, the
Third Party Purchase Rights have been exercised and the Australian Royalty
transferred to a third party pursuant to such Third Party Purchase Rights, the
TPPR Payment Amount for each Australian Royalty, with interest from the Closing
Date to the FIRB Transfer Date at Barrick’s cost of borrowing;     (D)   all
amounts required to be paid on the FIRB Transfer Date pursuant to
Section 7.6(c);     (E)   copies of all Third Party Consents received in
connection with the Australian Transferable Royalties; and

  (ii)   Purchaser shall deliver to Barrick an executed Royalty Assignment
Agreement (in the applicable form) with respect to such Australian Transferable
Royalties, other than such Australian Transferable Royalties for which a Third
Party Consent has yet to be obtained.

     (e) If the FIRB Condition is not satisfied by the date that is three months
after the Closing Date, no Australian Royalties shall be transferred to or held
in trust for Purchaser, in which case:

  (i)   the transfers contemplated by Section 7.5(d) shall not occur;     (ii)  
within five Business Days of such three-month anniversary of the Closing Date,
Barrick shall pay to Purchaser in cash the aggregate amount allocated to the
Australian Royalties pursuant to Schedule D, plus interest from the Closing Date
to such payment date at Barrick’s cost of borrowing; and     (iii)   no payments
shall be made by Barrick to Purchaser pursuant to Section 7.6 in respect of the
Australian Royalties, no Liabilities shall be assumed by Purchaser pursuant to
Article 8 in respect of the Australian

42



--------------------------------------------------------------------------------



 



      Royalties and no Claims shall be made by Purchaser in respect of the
Australian Royalties.

7.6 Payments Received on Purchased Royalties
     (a) Subject to Section 7.6(c), the parties agree that amounts paid in
respect of the Purchased Royalties in respect of, as applicable, production
and/or operations at the underlying Mineral Properties occurring on or after the
Closing Date (regardless of when such amounts are actually received) shall be
for the account of Purchaser. Barrick agrees that it will pay (or cause its
Affiliate to pay) to Purchaser any such amounts that are received by Barrick or
its Affiliates, which payment shall be made, without interest, from time to time
no later than 30 days after receipt of such amounts by Barrick or its Affiliate.
     (b) The parties agree that amounts paid in respect of the Purchased
Royalties in respect of, as applicable, production and/or operations at the
underlying Mineral Properties occurring prior to the Closing Date (including
amounts paid in respect of any underpayments that occurred during such period
that are subsequently identified) (regardless of when such amounts are actually
received) shall be for the account of Barrick (or its Affiliate). Purchaser
agrees that it will pay to Barrick (or its Affiliate) any such amounts that are
received by Purchaser or its Affiliates, which payment shall be made, without
interest, from time to time no later than 30 days after receipt of such amounts
by Purchaser or its Affiliate.
     (c) With respect to the Australian Royalties, the parties agree that no
payments shall be made by Barrick or any of its Affiliates pursuant to
Section 7.6(a) prior to the FIRB Transfer Date. Until the FIRB Transfer Date,
all amounts paid in respect of the Australian Royalties in respect of, as
applicable, production and/or operations at the underlying Mineral Properties
occurring on or after the Closing Date (regardless of when such amounts are
actually received) shall be held by Barrick or its Affiliate for the account of
Purchaser, and shall be paid to Purchaser, without interest, on or before the
later of (i) the FIRB Transfer Date, and (ii) 30 days after receipt of such
amounts by Barrick or its Affiliate.
     (d) To the extent that any overpayment occurred in respect of the Purchased
Royalties in respect of, as applicable, production and/or operations at the
underlying Mineral Properties prior to the Closing Date, such overpayment shall
be for Barrick’s account, and Barrick shall reimburse Purchaser for any such
overpayment to the extent that the applicable Operator reduces subsequent
payments to Purchaser or its Affiliate as a result of such historical
overpayment.
7.7 Payments Received on Consideration Royalties
     (a) The parties agree that amounts paid in respect of the Consideration
Royalties in respect of, as applicable, production and/or operations at the
underlying Mineral Properties occurring on or after the Closing Date (regardless
of when such amounts are actually received) shall be for the account of Barrick.
Purchaser agrees that it will pay (or cause its Affiliate to pay) to Barrick, or
as Barrick otherwise directs, any such amounts that are received by Purchaser or
its Affiliates, which payment shall be made, without interest, from time to time
no later than 30 days after receipt of such amounts by Purchaser or its
Affiliate.

43



--------------------------------------------------------------------------------



 



     (b) The parties agree that amounts paid in respect of the Consideration
Royalties in respect of, as applicable, production and/or operations at the
underlying Mineral Properties occurring prior to the Closing Date (including
amounts paid in respect of any underpayments that occurred during such period
that are subsequently identified) (regardless of when such amounts are actually
received) shall be for the account of Purchaser (or its Affiliate), and Barrick
(or its Affiliate) shall make such payments, without interest, in accordance
with the terms of the applicable Consideration Royalty Agreement.
     (c) To the extent that any overpayment occurred in respect of the
Consideration Royalties in respect of, as applicable, production and/or
operations at the underlying Mineral Properties prior to the Closing Date, such
overpayment shall be for Purchaser’s account, and Purchaser shall reimburse
Barrick for any such overpayment promptly after receiving notice thereof.
7.8 Further Assurances
          Each party to this Agreement covenants and agrees that, from time to
time subsequent to the date hereof, such party will, at the request and expense
of the requesting party, execute and deliver all such documents, instruments and
agreements, including all such conveyances, transfers, consents, assumption
documents and other assurances and do all such other acts and things as the
other party hereto, acting reasonably, may from time to time request be executed
or done in order to better evidence or perfect or effectuate any provision of
this Agreement or of any agreement or other document executed pursuant to this
Agreement or any of the respective obligations intended to be created hereby or
thereby.
ARTICLE 8
RESPONSIBILITY FOR OBLIGATIONS AND LIABILITIES
8.1 Assumption and Retention of Liabilities
     (a) Assumption and Retention of Liabilities by Purchaser:
          (i) Purchased Royalties. From and after the Closing, Purchaser shall
assume and be responsible for the satisfaction, discharge, fulfillment,
observance, performance and payment of all Liabilities whatsoever in respect of,
or arising out of the ownership of, the Purchased Royalties on or after the
Closing Date and the Purchased Royalty Agreements on or after the Closing Date
(other than the Barrick Retained Liabilities) except (x) as may be reasonably
necessary for Barrick to observe any Third Party Purchase Right requirements of
each Purchased Royalty Agreement, (y) Liabilities arising out of the ownership
of TPPR Sold Royalties, and (z) Liabilities arising out of the ownership of TPPR
Outstanding Royalties if the applicable Third Party Purchase Rights are
exercised as contemplated by Section 7.5(c).
          (ii) Consideration Royalties. At all times, including from and after
the Closing, Purchaser or its Affiliates shall retain, pay and discharge as and
when due and be responsible for all Liabilities, if any, in respect of, or
arising out of (x) ownership of the Consideration Royalties and Consideration
Royalty Agreements by Purchaser, its Affiliates or their predecessors in
interest prior to the Closing Date, or (y) ownership of the Mineral Properties
at any time subject to the Consideration Royalties, including any fixtures and

44



--------------------------------------------------------------------------------



 



improvements situated thereon, by Purchaser, its Affiliates or their
predecessors in interest, and the conduct by Purchaser, its Affiliates or their
predecessors in interest of any activity or operation thereon (the “Purchaser
Retained Liabilities”).
     (b) Assumption and Retention of Liabilities by Barrick:
          (i) Purchased Royalties. At all times, including from and after the
Closing, Barrick or its Affiliates shall retain, pay and discharge as and when
due and be responsible for all Liabilities, if any, in respect of, or arising
out of (x) ownership of the Purchased Royalties and Purchased Royalty Agreements
by Barrick, its Affiliates or their predecessors in interest prior to the
Closing Date, or (y) ownership of the Mineral Properties at any time subject to
the Purchased Royalties, including any fixtures and improvements situated
thereon, by Barrick, its Affiliates or their predecessors in interest, and the
conduct by Barrick, its Affiliates or their predecessors in interest of any
activity or operation thereon (the “Barrick Retained Liabilities”).
          (ii) Consideration Royalties. From and after the Closing, Barrick
shall assume and be responsible for the satisfaction, discharge, fulfillment,
observance, performance and payment of all Liabilities whatsoever in respect of,
or arising out of the ownership of, the Consideration Royalties on or after the
Closing Date and the Consideration Royalty Agreements on or after the Closing
Date (other than the Purchaser Retained Liabilities).
8.2 Payment of Taxes on Sale and Transfer
          Purchaser shall be responsible for and shall pay when due any excise
taxes (goods and services taxes), stamp duties and similar taxes (but not income
taxes of Barrick) and any registration fees payable in respect of the sale and
transfer of the Purchased Royalties to Purchaser. Barrick shall be responsible
for and shall pay when due any excise taxes (goods and services taxes), stamp
duties and similar taxes (but not income taxes of Purchaser) and any
registration fees payable in respect of the sale and transfer of the
Consideration Royalties to Barrick.
ARTICLE 9
SURVIVAL OF REPRESENTATIONS AND INDEMNIFICATION
9.1 Survival
          The representations, warranties, covenants and obligations of
(i) Purchaser in or under this Agreement and in or under any documents,
instruments and agreements delivered pursuant to this Agreement (including the
representations and warranties set forth in the certificate delivered pursuant
to Section 6.1(d)), and (ii) Barrick in or under this Agreement and in or under
any documents, instruments and agreements delivered pursuant to this Agreement
(including the representations and warranties set forth in the certificate
delivered pursuant to Section 6.2(d)), shall survive the Closing and shall
continue in full force and effect for a period of eighteen months from the
Closing Date, except that:

  (a)   such representations, warranties, covenants and obligations shall not
terminate with respect to any item as to which an Indemnified Party has, prior
to the

45



--------------------------------------------------------------------------------



 



      expiration of such period, previously made a Claim against the
Indemnifying Party by delivering written notice in accordance with Section 9.7;
and     (b)   the covenants and obligations of Purchaser and Barrick, as
applicable, in or under each of Sections 5.1, 5.3(c), 5.3(d), 5.4, 5.7, 5.13(c),
7.5, 7.6, 7.7 and 7.8 and pursuant to Article 8 and Article 9 of this Agreement
shall survive the Closing and shall continue in full force and effect until such
covenants and obligations have been performed or satisfied in accordance with
the terms thereof.

9.2 Indemnification by Purchaser
          Subject to Section 9.4, Purchaser agrees to indemnify and save
harmless Barrick from and against all Losses suffered or incurred by Barrick or
its Affiliates as a result of or arising directly or indirectly out of or in
connection with:

  (a)   any breach by Purchaser or any misrepresentation or inaccuracy of any
representation or warranty of Purchaser contained in this Agreement or in any
document, instrument or agreement delivered pursuant hereto (including the
certificate delivered pursuant to Section 6.1(d)) (provided that Purchaser shall
not be required to indemnify or save harmless Barrick in respect of any breach
or inaccuracy of any representation or warranty unless Barrick shall have
provided notice to Purchaser in accordance with Section 9.7 on or prior to the
expiration of the applicable time period related to such representation and
warranty);     (b)   any breach or non-performance by Purchaser of any covenant
or obligation to be performed by Purchaser which is contained in this Agreement
or in any document, instrument or agreement delivered pursuant hereto (provided
that Purchaser shall not be required to indemnify or save harmless Barrick in
respect of any breach or non-performance of any covenant or obligation unless
Barrick shall have provided notice to Purchaser in accordance with Section 9.7
on or prior to the expiration of any applicable time period related to such
covenant or obligation);     (c)   all actions taken or not taken by Barrick or
its Affiliates with respect to any Third Party Purchase Rights that are not
Independent Actions (regardless of whether such Losses are suffered or incurred
prior to or after the time that the TPPR Royalty is transferred to Purchaser or
its Affiliate or to another Person, as the case may be, and regardless of
whether such Losses are suffered or incurred prior to or after the time that
Barrick takes any Independent Action) and for purposes of greater certainty,
Purchaser shall not be obligated to indemnify Barrick for Losses suffered or
incurred by Barrick or its Affiliates as a result of or arising directly or
indirectly out of or in connection with actions taken or not taken by Barrick or
its Affiliates that were Independent Actions;     (d)   any action taken or not
taken at or after the Closing in respect of any Purchased Royalties, Purchased
Royalty Agreements or Split Contract held, in whole or in part, for the benefit
of Purchaser pursuant to Section 5.4 of this Agreement, other

46



--------------------------------------------------------------------------------



 



      than (i) any action taken or not taken at or after the Closing by Barrick
or its Affiliates in respect of any Split Contract pursuant to Section 5.4(b) in
respect of ongoing rights and obligations of Barrick or its Affiliates that are
not related to a Purchased Royalty, (ii) any action taken or not taken that
conflicts with directions given to Barrick by Purchaser, which directions do not
conflict with the terms of the applicable Purchased Royalty, Purchased Royalty
Agreement or Split Contract, or (iii) Losses suffered or incurred by Purchaser
or its Affiliates as a direct result of the gross negligence or wilful
misconduct of Barrick or its Affiliates; and     (e)   any failure of Purchaser
or its Affiliates to perform or pay any of the Liabilities referred to in
Section 8.1(a) and for which Purchaser or its Affiliates is responsible in this
Agreement.

9.3 Indemnification by Barrick
          Subject to Sections 9.4 and 9.5, Barrick agrees to indemnify and save
harmless Purchaser from and against all Losses suffered or incurred by Purchaser
or its Affiliates as a result of or arising directly or indirectly out of or in
connection with:

  (a)   any breach by Barrick or any misrepresentation or inaccuracy of any
representation or warranty of Barrick contained in this Agreement or in any
document, instrument or agreement delivered pursuant hereto (including the
representations and warranties set forth in the certificate delivered pursuant
to Section 6.2(d)) (provided that Barrick shall not be required to indemnify or
save harmless Purchaser in respect of any breach or inaccuracy of any
representation or warranty unless Purchaser shall have provided notice to
Barrick in accordance with Section 9.7 on or prior to the expiration of the
applicable time period related to such representation and warranty);     (b)  
any breach or non-performance by Barrick of any covenant or obligation to be
performed by Barrick which is contained in this Agreement or in any document,
instrument or agreement delivered pursuant hereto (provided that Barrick shall
not be required to indemnify or save harmless Purchaser in respect of any breach
or non-performance of any covenant or obligation unless Purchaser shall have
provided notice to Barrick in accordance with Section 9.7 on or prior to the
expiration of any applicable time period related to such covenant or
obligation); and     (c)   any failure of Barrick or its Affiliates to perform
or pay any of the Liabilities referred to in Section 8.1(b) and for which
Barrick or its Affiliates is responsible in this Agreement.

47



--------------------------------------------------------------------------------



 



9.4 Limitation on Claims for Indemnification

  (a)   Within the applicable time period as specified in Section 9.1:

  (i)   Barrick shall be entitled to make a Claim against Purchaser in respect
of the breach, misrepresentation or inaccuracy of any warranty or representation
or the breach or non-performance of any covenant or obligation of Purchaser, in
each case in or under this Agreement or in or under any document, instrument or
agreement delivered pursuant to this Agreement (including the representations
and warranties set forth in the certificate delivered pursuant to
Section 6.1(d)), only if:

  (A)   written notice of any such Claim is given by or on behalf of Barrick to
Purchaser in accordance with Section 9.7;     (B)   the amount of the Claim,
excluding interest and costs, exceeds the greater of (x) $250,000, and (y) 5% of
the amount of the Consideration Price allocated to the Consideration Royalty to
which the Claim relates in Schedule C hereto; and     (C)   the aggregate amount
of all indemnification Claims by Barrick pursuant to this Agreement meeting the
criteria in clause (A) and clause (B) above, excluding interest and costs,
exceeds $1,000,000;

provided that Purchaser’s liability to Barrick shall be for the entire aggregate
amount of such Claim and not only for amounts in excess of the said minimum
amount in clause (B) above or said minimum aggregate amount in clause (C) above,
and the total liability, including interest and costs, of Purchaser in respect
of all indemnification Claims pursuant to this Agreement shall not exceed the
Consideration Price.

  (ii)   Purchaser shall be entitled to make a Claim against Barrick in respect
of the breach, misrepresentation or inaccuracy of any warranty or representation
or the breach or non-performance of any covenant or obligation of Barrick, in
each case in or under this Agreement or in or under any document, instrument or
agreement delivered pursuant to this Agreement (including the representations
and warranties set forth in the certificate delivered pursuant to
Section 6.2(d)), only if:

  (A)   written notice of any such Claim is given by or on behalf of Purchaser
to Barrick in accordance with Section 9.7;     (B)   the amount of the Claim,
excluding interest and costs, exceeds the greater of (x) $250,000, and (y) 5% of
the amount of the Purchase Price allocated to the Purchased Royalty to which the
Claim relates in Schedule D hereto; and

48



--------------------------------------------------------------------------------



 



  (C)   the aggregate amount of all indemnification Claims by Purchaser pursuant
to this Agreement meeting the criteria in clause (A) and clause (B) above,
excluding interest and costs, exceeds $1,000,000;

provided that Barrick’s liability to Purchaser shall be for the entire aggregate
amount of such Claim and not only for amounts in excess of the said minimum
amount in clause (B) above or said minimum aggregate amount in clause (C) above,
and (x) the total liability, including interest and costs, of Barrick in respect
of all indemnification Claims relating to a particular Purchased Royalty shall
not exceed the amount of the Purchase Price allocated to such Purchased Royalty
in Schedule D hereto, and (y) in no event shall the aggregate liability of
Barrick in respect of all indemnification Claims pursuant to this Agreement,
including interest and costs, exceed the amount of the Purchase Price (less
amounts paid to Purchaser pursuant to Section 7.3(c), Section 7.5(b) and
Section 7.5(e)).
     (b) For greater certainty, the limitations described in Section 9.4(a)
shall not apply to Claims for Losses described in Sections 9.2(c), 9.2(d),
9.2(e) or 9.3(c).
9.5 Barrick Buy-Back Option
     (a) Notwithstanding any other provision of this Agreement, in the event
Purchaser notifies Barrick of any Claim for indemnification in respect of any
Purchased Royalty, Barrick shall have the right, at its sole election and in
lieu of resolving such Claim (and any other outstanding Claims in respect of
such Purchased Royalty) with Purchaser (or its Affiliate(s)) or indemnifying
Purchaser (or its Affiliate(s)) for any Losses suffered in respect of such
Claim, to repurchase such Purchased Royalty for an amount equal to the amount of
the Purchase Price allocated to the Purchased Royalty in Schedule D less (i) any
amounts paid to Purchaser (or any Affiliate thereof) in respect of any other
Claims brought in respect of such Purchased Royalty and (ii) any amounts
received by Purchaser (or any Affiliate thereof) in respect of such Purchased
Royalty in respect of, as applicable, production and/or operations at the
underlying Mineral Properties occurring on or after the Closing Date.
     (b) In the event Barrick elects to exercise its right pursuant to
Section 9.5(a), Barrick shall deliver to Purchaser written notice of such
election at any time before the Claim is fully and finally resolved (the
“Buy-Back Notice”). Within 30 days of receipt of such Buy-Back Notice, Purchaser
(or its Affiliate) shall deliver to Barrick a duly executed Royalty Assignment
Agreement (in the applicable form) transferring such Purchased Royalty to
Barrick (or its designated Affiliate), together with such other documents or
instruments as may be necessary or desirable to effect, record or register such
transfer, along with a duly executed release, in form and substance satisfactory
to Barrick, acting reasonably, releasing and discharging Barrick and its
Affiliates from and against any and all Claims whatsoever in respect of such
Purchased Royalty. As a condition to any transfer set forth in this
Section 9.5(b), Barrick and its designated Affiliate shall execute and deliver
to Purchaser (or its Affiliate) an assumption agreement, in form and substance
satisfactory to Purchaser, acting reasonably, assuming any Third Party Claim
whatsoever in respect of such Purchased Royalty.

49



--------------------------------------------------------------------------------



 



     (c) If Purchaser or any of its Affiliates transfers, directly or
indirectly, all or any portion of a Purchased Royalty, then (i) all outstanding
Claims made by Purchaser in respect of such Purchased Royalty shall
automatically and without any further action by any Person terminate and be
fully and finally released and Barrick shall not be required to make any payment
to Purchaser or any other Person in respect of any such Claim, (ii) Purchaser
shall not be entitled to make any Claims in respect of such Purchased Royalty,
and (iii) the repurchase right contained in this Section 9.5 shall terminate in
respect of such Purchased Royalty.
     (d) Section 9.5(c) shall not apply to (i) a transfer of a Purchased Royalty
from Purchaser or one of its Affiliates to Purchaser or one of its Affiliates
(but Section 9.5(c) shall apply to any transfer of any direct or indirect
interest in an Affiliate of Purchaser that holds an interest in a Purchased
Royalty where such transfer results in such Affiliate no longer being an
Affiliate of Purchaser or Purchaser no longer having a majority of the economic
interest in such Affiliate), (ii) any merger of Purchaser with or into any other
entity, any consolidation of Purchaser with or into any other entity, or any
sale of all or substantially all of the assets of Purchaser, or (iii) any grant
of a security interest in, or a lien on, any Purchased Royalty (but
Section 9.5(c) shall apply to any subsequent transfer of a Purchased Royalty to
the holder of such security interest or lien).
9.6 No Special Damages
          IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE, OR EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING ANY
LIABILITY RELATING TO LOSS OF PROFIT, LOSS OF GOODWILL OR LOSS OF OPPORTUNITY OR
OTHER SIMILAR DAMAGES ARISING OUT OF THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT DELIVERED PURSUANT TO THIS AGREEMENT.
9.7 Notice of Claim
          In the event that a party (the “Indemnified Party”) shall become aware
of any Proceeding or other matter (a “Claim”) in respect of which the other
party (the “Indemnifying Party”) agreed to indemnify the Indemnified Party
pursuant to this Agreement, the Indemnified Party shall promptly give written
notice thereof to the Indemnifying Party. Such notice shall specify whether the
Claim arises as a result of a claim by a third party Person (a “Third Party”)
against the Indemnified Party (a “Third Party Claim”) or whether the Claim does
not so arise (a “Direct Claim”), and shall also specify with reasonable
particularity (to the extent that the information is available) the factual
basis for the Claim and the amount of the Claim, if known.
          If, through the fault of the Indemnified Party, the Indemnifying Party
does not receive notice of any Claim in time to contest effectively the
determination of any liability susceptible of being contested, the Indemnifying
Party shall be entitled to set off against the amount claimed by the Indemnified
Party the amount of any Losses incurred by the Indemnifying Party resulting from
the Indemnified Party’s failure to give such notice on a timely basis.

50



--------------------------------------------------------------------------------



 



9.8 Direct Claims
          With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have 60 days to
make such investigation of the Claim as is considered necessary or desirable.
For the purpose of such investigation, the Indemnified Party shall make
available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request. If both parties
agree at or prior to the expiration of such 60-day period (or any mutually
agreed upon extension thereof) to the validity and amount of such Claim, the
Indemnifying Party shall, subject to Section 9.4, immediately pay to the
Indemnified Party the full agreed upon amount of the Claim.
9.9 Third Party Claims
          With respect to any Third Party Claim in respect of which, subject to
Section 9.4, the Indemnifying Party is or may be obligated under or arising out
of this Agreement to indemnify, pay damages to or otherwise compensate the
Indemnified Party, the following provisions shall apply.
          The Indemnified Party shall promptly give written notice to the
Indemnifying Party of any Third Party Claim in respect of which the Indemnified
Party intends to claim for indemnification against the Indemnifying Party. The
Indemnifying Party shall, at its own expense, assume control of the negotiation,
settlement and defense of such Third Party Claim. The Indemnified Party shall
co-operate with the Indemnifying Party in respect of such Third Party Claim and
the Indemnifying Party shall reimburse the Indemnified Party for all the
Indemnified Party’s reasonable out-of-pocket expenses as a result of the
Indemnifying Party’s assumption of control of such Third Party Claim and arising
from the Indemnified Party’s co-operation.
          The Indemnified Party shall have the right to participate in the
negotiation, settlement and defense of such Third Party Claim at its own
expense, provided that the fees and disbursements of the Indemnified Party’s
counsel shall be paid by the Indemnifying Party if the named parties to any
action or proceeding include both the Indemnifying Party and the Indemnified
Party and the representation of both of them by the same counsel would be
inappropriate due to the actual or potential differing interests between them
(such as the availability of different defences), and the Indemnified Party will
have the right to disagree on reasonable grounds with the selection and
retention of counsel by the Indemnifying Party, in which case counsel
satisfactory to the Indemnifying Party and the Indemnified Party shall be
retained by the Indemnifying Party. If the Indemnifying Party fails to defend
any Third Party Claim within a reasonable time, the Indemnified Party shall be
entitled to assume control of the Third Party Claim at the expense of the
Indemnifying Party and the Indemnifying Party shall be bound by the results
obtained by the Indemnified Party with respect to such Third Party Claim.
          The following provisions shall also apply with respect to Third Party
Claims:

  (a)   In the event that any Third Party Claim is of a nature such that the
Indemnified Party is legally bound or required by applicable Law to make a
payment to any

51



--------------------------------------------------------------------------------



 



      Third Party with respect to such Third Party Claim before the completion
of settlement negotiations or related legal proceedings, including the posting
of any security to stay any process of execution or judgment, the Indemnifying
Party shall be obligated to make such payment or post security therefor on
behalf of the Indemnified Party. If the Indemnifying Party fails to do so, the
Indemnified Party may make such payment or post security therefor and the
Indemnifying Party shall, forthwith after demand by the Indemnified Party,
reimburse the Indemnified Party for any such payment or cause the security to be
replaced and released. If the amount of any liability of the Indemnified Party
under the Third Party Claim in respect of which such a payment was made, as
finally determined, is less than the amount which was paid by the Indemnifying
Party, the Indemnified Party shall, forthwith after receipt of the difference
from the Third Party, pay the amount of such difference to the Indemnifying
Party.     (b)   Except in the circumstance contemplated by Section 9.9(a)
above, and unless the Indemnifying Party fails to assume control of the
negotiation, settlement and defense of any Third Party Claim, the Indemnified
Party shall not negotiate, settle, compromise or pay any Third Party Claim
except with the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld).     (c)   The Indemnifying Party shall not
settle any Third Party Claim for an amount in excess of the Indemnifying Party’s
maximum indemnification obligation in respect thereof pursuant to this Article 9
without the prior written consent of the Indemnified Party (not to be
unreasonably withheld or delayed).     (d)   The Indemnifying Party shall not
settle any Third Party Claim for an amount in equal to or less than the
Indemnifying Party’s maximum indemnification obligation in respect thereof
pursuant to this Article 9 without the prior written consent of the Indemnified
Party (not to be unreasonably withheld or delayed); provided, however, that the
liability of the Indemnifying Party in respect of such Third Party Claim shall
be limited to the proposed settlement amount if any such consent is not obtained
for any reason.     (e)   The Indemnified Party shall not permit any right of
appeal in respect of any Third Party Claim to terminate without giving the
Indemnifying Party notice thereof and an opportunity to contest such Third Party
Claim.     (f)   The Indemnified Party and the Indemnifying Party shall
co-operate fully with each other with respect to Third Party Claims, shall keep
each other fully advised with respect thereto (including supplying copies of all
relevant documentation promptly as it becomes available) and shall each
designate a senior officer who will keep himself or herself informed about and
be prepared to discuss the Third Party Claim with his or her counterpart and
with counsel at all reasonable times.     (g)   Notwithstanding the above
provisions of this Section 9.9, the Indemnifying Party shall not settle any
Third Party Claim or conduct any related legal or

52



--------------------------------------------------------------------------------



 



      administrative proceeding in a manner which would, in the opinion of the
Indemnified Party, acting reasonably, have a material adverse impact on the
Indemnified Party.

          The provisions of this Section 9.9 are intended to set out the
procedures to be followed with respect to a Third Party Claim and, provided the
Indemnified Party follows such procedures in all material respects, nothing
contained in this Section 9.9 shall derogate from the Indemnifying Party’s
obligations to indemnify the Indemnified Party.
9.10 Exclusivity
          The provisions of this Article 9 shall apply to any Claim for breach
of any covenant, representation, warranty or other provision of this Agreement
or any agreement, certificate or other document delivered pursuant hereto (other
than a claim for specific performance, injunctive relief or other equitable
remedies) with the intent that all such Claims shall be subject to the
limitations and other provisions contained in this Article 9, except in the case
of fraud or wilful misconduct by any party.
ARTICLE 10
[INTENTIONALLY OMITTED.]
ARTICLE 11
MISCELLANEOUS
11.1 Legal and Other Fees and Expenses
          Unless otherwise specifically provided herein, the parties will pay
their respective legal, accounting and other professional fees and expenses
incurred by each of them in connection with the negotiation and settlement of
this Agreement, the completion of the Transaction and other matters pertaining
hereto.
11.2 Notices
          (a) Any notice, request, demand or other communication required or
permitted to be given by any party to another pursuant to this Agreement shall
be in writing and shall be delivered in person, transmitted by facsimile, sent
by reliable overnight courier for next Business Day delivery or sent by prepaid
registered mail, addressed as follows:

  (i)   if to Barrick:

Barrick Gold Corporation
Brookfield Place, TD Canada Trust Tower
Suite 3700, 161 Bay Street
Toronto, ON M5J 2S1
Attention:       General Counsel
Facsimile:       (416) 861-9717

53



--------------------------------------------------------------------------------



 



  (ii)   if to Purchaser:

Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, CO 80202
Attention:       President and Chief Executive Officer
Facsimile:       (303) 595-9385
with a copy to:
Hogan & Hartson L.L.P.
One Tabor Center
1200 Seventeenth Street, Suite 1500
Denver, CO 80202
Attention:       Paul Hilton, Esq.
Facsimile:       (303) 899-7333
     (b) Any such notice or other communication shall be deemed to have been
given and received on the day on which it was personally delivered or
transmitted (or, if such day is not a Business Day or if delivery or
transmission is made on a Business Day after 5:00 p.m. at the place of receipt,
then on the next following Business Day), if sent by reliable overnight courier
for next Business Day delivery, on the next Business Day following the date of
deposit, or, if mailed, on the third Business Day following the date of mailing;
provided, however, that if at the time of mailing or within three Business Days
thereafter there is or occurs a labour dispute or other event which might
reasonably be expected to disrupt the delivery of documents by mail, any notice
or other communication hereunder shall be delivered or transmitted by means of
recorded electronic communication as aforesaid.
          Either party may at any time change its address for service from time
to time by giving notice to the other party in accordance with this
Section 11.2.
11.3 Time of the Essence
          Time shall be of the essence of this Agreement.
11.4 Brokers’ Fees and Commissions
          Each of the parties acknowledges, agrees and represents and warrants
to the other party that it has not engaged any broker, agent or other
intermediary to act on its behalf on connection with the transactions
contemplated by this Agreement and that it is not aware of any current or
possible future claim for any brokerage, agency or finder’s fee or commission in
connection with the transactions contemplated by this Agreement and that if any
such claim should arise through, or under, or by virtue of any action taken by
any party, such party shall indemnify and hold harmless the others in respect
thereof.

54



--------------------------------------------------------------------------------



 



11.5 Entire Agreement
          This Agreement, together with each Royalty Assignment Agreement,
constitutes the entire agreement between Barrick and Purchaser pertaining to the
subject matter hereof and supersedes all prior agreements, undertakings,
understandings, negotiations and discussions, whether oral or written, of
Barrick and Purchaser, and there are no representations, warranties, conditions,
covenants, obligations, agreements or other provisions, express or implied,
collateral, statutory or otherwise, between Barrick and Purchaser except as
expressly set forth in this Agreement.
11.6 Confidentiality; Public Disclosure
     (a) This Agreement and the contents hereof, and any instruments or
agreements in implementation of this Agreement, shall be maintained in
confidence by the parties and not be disclosed to any other Person (except as
may be required by applicable Law or securities regulatory authority or pursuant
to any royalty agreement and then only upon notice by the disclosing party to
the other party) without the prior written approval of the other party, which
shall not be unreasonably withheld.
     (b) Notwithstanding Section 11.6(a), each party shall be entitled to
disclose the existence of this Agreement and the contents hereof, and the
existence and contents of any instruments or agreements in implementation of
this Agreement, to any Affiliate of such party and to such party’s (or its
Affiliates’) respective directors, officers, employees, agents and advisors who
have a need to know such information in order to consummate the transactions
contemplated under this Agreement, provided that such Persons agree to keep such
information confidential in accordance with the obligations set forth in
Section 11.6(a). Each party agrees that it shall remain responsible for any
breach of or default of the confidentiality obligations of Section 11.6(a) by
any of its Affiliates or by its or any of its Affiliates’ respective directors,
officers, employees, agents or advisors.
     (c) The content of any public disclosure or press release respecting this
Agreement or the transactions contemplated hereby shall be approved by both
parties hereto prior to the making of such public disclosure or press release,
which approval shall not be unreasonably withheld by the party not subject to
such disclosure requirements, provided that this Section 11.6 is subject always
to all disclosure obligations of Barrick and Purchaser under applicable
securities laws.
     (d) Notwithstanding any other provision of this Agreement, the parties
hereby agree that in the event that this Agreement or any related agreement,
instrument or document is made available to any third party, including without
limitation the filing of any such document with any securities regulatory
authorities, the Purchase Price Allocation shall not be filed, provided, however
that if the filing of the Purchase Price Allocation is required by any
securities regulatory authority the party making such filing shall (i) seek
confidential treatment with respect to such Purchase Price Allocation, (ii) keep
the other party apprised of all actions taken or to be taken with respect to any
application or filing seeking such confidential treatment, and (iii) provide the
other party with a reasonable opportunity to review and comment on any such
application or filing in advance of the same.

55



--------------------------------------------------------------------------------



 



11.7 Enurement and Assignment
          This Agreement shall enure to the benefit of and shall be binding on
and enforceable by the parties and, where the context so permits, their
respective successors and permitted assigns. Purchaser may assign all or any
part of its rights, liabilities and obligations under this Agreement, including
in respect of the Purchased Royalties, to any Affiliate, provided, however, that
any such assignment shall not relieve Purchaser from any of its obligations or
liabilities hereunder. Barrick may assign all or any part of its rights,
liabilities and obligations under this Agreement, including in respect of the
Consideration Royalties and the Purchase Price, to any Affiliate, provided,
however, that any such assignment shall not relieve Barrick from any of its
obligations or liabilities hereunder.
11.8 Severability
          Each of the provisions contained in this Agreement is distinct and
severable and a determination of illegality, invalidity or unenforceability of
any such provision or part hereof by a court of competent jurisdiction shall not
affect the validity or enforceability of any other provision hereof, unless as a
result of such determination this Agreement would fail in its essential
purposes.
11.9 Waiver and Amendment
          Except as expressly provided in this Agreement, no amendment or waiver
of any provision of this Agreement shall be binding on either party unless
consented to by such party in writing specifically referencing the provision so
amended or waived. No waiver of any provision, or any portion of any provision,
of this Agreement will constitute a waiver of any other part of the provision or
any other provision of this Agreement nor a continuing waiver unless otherwise
expressly provided.
11.10 Surviving Provisions on Termination
          Notwithstanding any other provisions of this Agreement, if this
Agreement is terminated, the provisions of Section 1.7, Article 9 and
Sections 11.1, 11.2, 11.4 and 11.6 (subject to any time limitations referred to
therein) shall survive such termination and remain in full force and effect,
along with any other provisions of this Agreement which expressly or by their
nature survive the termination hereof.

56



--------------------------------------------------------------------------------



 



11.11 No Third Party Rights
          Nothing in this Agreement shall be construed as giving any Person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or in respect of this Agreement.
11.12 Counterparts; Facsimiles
          This Agreement may be executed in separate counterparts and by
facsimile counterparts, each of which shall constitute an original and all of
which, taken together shall constitute one and the same instrument.
[Remainder of page deliberately left blank.]

57



--------------------------------------------------------------------------------



 



11.13   Enurement

          This Agreement will enure to the benefit of and will be binding upon
the parties and their respective successors and permitted assigns.
          IN WITNESS WHEREOF the parties have executed this Agreement as of the
day and year first above written.

            BARRICK GOLD CORPORATION
      by   /s/Alex Davidson         Name:   Alex Davidson        Title:  
Executive Vice President and
Corporate Development                 /s/ Brad L. Doores         Name:   Brad L.
Doores        Title:   Vice President and Assistant
General Counsel        ROYAL GOLD, INC.
      by   /s/ Tony Jensen         Name:   Tony Jensen        Title:   President
and Chief Executive
Officer     

58